OPINION OF THE COURT
Per Curiam.
Section 468-a of the Judiciary Law requires every resident *35and nonresident attorney admitted to practice in the State of New York to file a biennial registration statement with the administrative office of the courts. A biennial registration fee must be paid at the time the statement is filed. This registration statement, which is mailed every two years by the Office of Court Administration to every attorney so admitted, must be timely filed and the fee paid regardless of whether the attorney is actually engaged in the practice of law in New York or elsewhere. Attorneys who certify to the Chief Administrator of the Courts that they have retired from the practice of law are exempt from paying the registration fee at the time the statement is filed. Subdivision (5) of the statute provides further that "[n] oncompliance by an attorney with the provisions of this section and the rules promulgated hereunder shall constitute conduct prejudicial to the administration of justice and shall be referred to the appropriate appellate division of the supreme court for disciplinary action.”
Pursuant to this provision, petitioner Departmental Disciplinary Committee seeks an order suspending from the practice of law certain attorneys (whose last name begins with the letters A through D) who are in violation of the statute, in that they have failed to file the registration statement and pay the registration fee for one or more registration periods after due notification. This is the first in a series of motions to suspend attorneys who have failed to file biennial registration statements with the Office of Court Administration. This Court has previously held that failure to register or reregister, and pay the biennial registration fee constitutes professional misconduct warranting discipline (see Matter of Pierini, 21 AD3d 42 [2005]). Between 1997 and 1999 this Court granted similar motions and suspended attorneys for such failure to register or reregister, and pay the registration fee pursuant to Judiciary Law § 468-a (see Matter of Attorneys in Violation of Judiciary Law § 468-a, 257 AD2d 127 [1999]).
The attorneys in question have been duly notified of their noncompliance and given an opportunity to cure their default. The Office of Court Administration mailed each of the defaulting attorneys a biennial registration form to their last known home address, a second notice to their last known business address, and a final notice to their home address. Attorneys who remained in default following these three notices were referred to the Disciplinary Committee, which mailed a notice to the subject attorney that failure to register and pay past registration fees within 30 days would constitute grounds for suspen*36sion. More than 30 days after the deadline, a list of the names of approximately 906 defaulting attorneys was compiled by OCA and forwarded to the Committee. The Committee then filed its motion for service by publication of the notice of petition to suspend.
Pursuant to the order of this Court entered May 25, 2006 (M-1856), a list of the names of the defaulting attorneys along with their last known business addresses was published in The New York Law Journal for five consecutive days commencing June 8, 2006.
Accordingly, due to the continued failure to comply with the statute, petitioner’s motion to suspend such attorneys shall be granted to the extent of suspending from the practice of law in the State of New York those attorneys whose names are enumerated in the attached schedule, effective 30 days from the date of this order, and until further order of this Court.
Mazzarelli, J.P, Saxe, Nardelli, Williams and Malone, JJ., concur.
Attorneys whose names are enumerated in the schedule attached to the opinion Per Curiam suspended from the practice of law in the State of New York, effective November 13, 2006, and until the further order of this Court, as indicated. [As amended by unpublished orders entered Oct. 26, 31, Nov. 9, 13, 14, Dec. 5, 7, 2006, and Jan. 16, 2007.]
NAME LAST REGISTERED ADDRRESS OATH DATE DEPT.
Aaron, Avrum Gerber Capital Management, Inc. 900 Third Avenue New York, NY 10022 09/18/1995 1
Aaronson, David 16 W 76 St New York, NY 10023 03/16/1981 1
Aaronson, Neil Richard Ing Baring Furman Selz 55 East 52nd Street New York, NY 10055 07/26/2000 1
Abaya, Araby 1177 6th Avenue New York, NY 10036 07/10/2000 1
Abbandando, Lawrence C. The Legal Aid Society Criminal Defense Div 1020 Grand Concourse Bronx, NY 10451 10/06/1997 1
Abdelhak, Aaron Skadden, Arps, Slate, Meagher & Flora LLP 919 Third Ave New York, NY 10022 07/26/1993 1
*37NAME LAST REGISTERED ADDRRESS OATH DATE DEPT.
Abe, Kari Keiko G/F 325 Tai Hang Road Hong Kong, China 07/17/1989 1
Abraha, Ande Ande Abraha 379 Valley Road West Orange, NJ 07052 08/16/1993 1
Abraham, Susan Jane Office of the Appellate Defender 45 W 45th St, 7th Floor New York, NY 10036 06/18/1984 1
Abramow, Jill A. 500 East 77th Street, #1535 New York, NY 10162 04/15/1985 1
Abrams, EvanR. Evan R. Abrams, Esq. PO Box 811659, #15P Boca Raton, FL 33481 08/28/1989 1
Abrams, Neill Goldman Sachs International Peterborough Court 133 Fleet Street, EC4A2BB London, England 11/01/1993 1
Abrams, Steven Ira Morrison Cohen Singer & Weinstein, LLP 750 Lexington Avenue, 8th Floor New York, NY 10022 06/22/1992 1
Abrams, William Donaldson Lufkin & Jenrette 277 Park Avenue New York, NY 10172 05/06/1991 1
Abramson, Gayle Felice 1365 York Avenue New York, NY 10021 08/23/1995 2
Acevedo, Samuel Boston Higher Education Resource Center 68 Northampton St. Boston, MA 02118 11/21/1994 1
Ackerman, Beth Laurie 300 Central Park West, Apt 7D-1 New York, NY 10024 02/07/1983 1
Ackerman, James Curtis James C Ackerman Esq 2 Executive Drive Fort Lee, NJ 07024 02/03/1986 1
Ackerman, Kenneth J. Kenneth J. Ackerman, Esq. PO Box 30216 Pens, FL 32503 04/13/1970 1
Ackert, George R. Skadden, Arps, Slate, Meagher & Flom LLP 919 Third Avenue New York, NY 10022 03/25/1996 1
Acosta-Rua, Gaston Jose Chemical Bank 270 Park Ave New York, NY 10017 12/08/1993 2
Acuna, Frank R. Frank R Acuna Esq 4722 Sunfield Ave Long Beach, CA 90808 07/27/1987 1
Adams, Douglas Maxwell 77 East 12th St, Apt 15A New York, NY 10003 09/21/1992 1
*38NAME LAST REGISTERED ADDRRESS OATH DATE DEPT.
Adams, Richard Nicholson Richard N Adams 52 Nod Hill Road Ridgefield, CT 06877 06/19/1978 1
Adir, Tali Tali Adir 235 W 48th St, Suite 33-C New York, NY 10036 08/12/1991 1
Adler, David Yale David Y Adler Scotia McLeod Inc 100 Wellington St West, 32nd FL Toronto Ont M5K 1M2, Canada 06/18/1990 1
Adler, James Louis Squire Sanders & Dempsey 40 North Central Avenue, Suite 2700 Phoenix, AZ 85004 03/23/1953 1 ;
Adler, Kevin Edward Ernst & Young 787 7th Avenue New York, NY 10019 01/10/1994 1
Adwar, Gary Scott Kaslow Abramoff & Adwar 1875 Century Park E, Ste 700 Los Angeles, CA 90067 02/29/1988 1
Affleck, Arthur G. 7 Old Towne Place Unit C-204 Durham, NC 27713 10/29/1990 1
Agudosi, Hester Herring Manhattan D.A.’s Office One Hogan Place New York, NY 10013 06/12/1991 2
Aguilar, Monica Vitago Ottostrabe 5, 80333 Munich, Germany 09/14/1999 1
Ahola, Aaron Paul Ropes & Gray One International Place Boston, MA 02110 08/07/1995 1
Aiello, Eugenia Marie Bronx District Attorney 198 East 161st Street, 5th Floor Bronx, NY 10451 09/24/1998 1
Ainslie, Ruth W. International Swaps and Derivatives Association 600 5th Ave New York, NY 10020 03/19/1979 1
Ajalat, Susan Carole Vedder, Price, Kaufman, Kammholz & Day 805 3rd Ave New York, NY 10022 06/29/1993 1
Akeju, 436 West 52nd Street Kathleen OmavuayeNew York, NY 10019 03/22/1999 1
Alarco, Luis Alberto O.P. 4533 Kennedy Blvd North Bergen, NJ 07047 12/04/1989 1
Albanese, Paul C. DC-37 Municipal Employees Legal Services Plan 125 Barclay St New York, NY 10007 01/30/1985 2
*39NAME LAST REGISTERED OATH ADDRRESS DATE DEPT.
Albert, Brian Gregory Akin, Gump, Strauss, Hauer & Feld 590 Madison Avenue, 20th Floor New York, NY 10022 12/11/1995 1
Albert, Craig B. Tacone Partners LLC 4223 Glencoe Avenue Suite B-103 Marina Del Rey, CA 90292 02/04/1991 1
Albert, Heidi Malman Morgan Stanley 1485 Broadway New York, NY 10022 09/15/1997 1
Albert, Judith Diane Bear Steams & Co. 245 Park Ave New York, NY 10167 11/14/1979 2
Albert, Karen Lori Skadden Arps Slate Meagher & Flom LLP 919 Third Avenue New York, NY 10122 03/21/1988 1
Albertorio, Roberto PO Box 90351 Albuquerque, NM 87199 06/16/1980 1
Albright, Donna Jean Federal Deposit Insurance Corp 101 E River Drive E Hartford, CT 06128 02/02/1981 1
Albright, Harry W. Harry W. Albright Jr Esq. One Rockefeller Plaza, Suite 1002 New York, NY 10020 03/12/1953 3
Aldor, Leslie Robert Leslie Aldor 19 Ireland St West Melbourne, Australia, 3003 12/01/1987 1
Alegre, Daniel Inaki B M G Centro America PO Box 1675 — 1002 Jose Costa Rica San Jose, Costa Rica 11/10/1998 1
Alegría, Joseph John, H Ehlein & Nason North Main Street Natick, MA 01760 12/07/1987 1
Alevy, Stacy Suzanne Building Service 32B-J Legal Services Fund 101 Avenue of the Americas, 16th FL New York, NY 10025 12/01/1992 3
Alexander, Lisa Axt Fox Rothschild O’Brien & Frankel 2000 Market St, 10th Floor Philadelphia, PA 19103 08/25/1986 1
Alexis, Agnes Karen Alexis Agnes Karen Deposit Insurance Corp Legal Div 550 17th Street NW, Room H-607 Washington, DC 20429 03/19/1985 1
Alfano, Patrice Christine Nancela Corp. 136 E 57th St, Suite 1001 New York, NY 10022 04/25/1990 2
*40NAME LAST REGISTERED ADDRRESS OATH DATE DEF
Alger, Christopher R. Sutherland, Asbill & Brennan 1270 Avenue of the Americas New York, NY 10020 08/12/1991 1
Alibhai, Yasmin Chase Manhattan Bank 380 Madison Avenue, 9th Floor New York, NY 10017 06/03/1996 1
Alkalay, Rachel Sidley Austin Brown & Wood LLP 787 7th Ave. New York, NY 10019 10/26/1998 1
Allegrucci, Lisa J. Leahey & Johnson, P.C. 120 Wall Street, 22nd Floor New York, NY 10005 03/23/1994 2
Allen, James Patrick James Allen 30 Dudley Ave. Venice, CA 90291 06/14/1993 1
Allen, Thomas Adrian Thomas A. Allen 225 Broadway, Suite 700 New York, NY 10007 06/30/1993 2
Allen, William Robert Administration for Children’s Services 220 Church Street New York, NY 10013 02/28/2000 1
Allentuch, Simon I Neubert, Pepe & Monteith, P.C. 195 Church Street, 13th FL. Newhaven, CT 06510 11/21/1994 1
Alieva, John Joseph John Joseph Alieva Esq, 15 Maiden Lane, Suite 1305 New York, NY 10038 01/31/1994 1
Allison, Stephen Arthur Wildman, Harrold, Allen & Dixon 225 West Wacker Drive, Suite 2800 Chicago, DL 60606 04/15/1985 1
Allison, Susan Jeffer Mangels Butler & Marmaro LLP 2121 Avenue of the Stars, 10th Floor Los Angeles, CA 90067 03/17/1980 1
Allison, Tracey Marie Thelen Reid & Priest LLP 40 West 57th Street New York, NY 10019 01/12/1998 1
Almodovar, Maricarmen Almdavar Diaz Law Office GPO Box 363871, 9th FL San Juan, PR 00936 11/04/1991 1
Alon, Daniel Aaron 1 Hayarkarim Street Ramot Hashavim Israel 07/12/1993 1
Alonso, Maria-Luisa Clifford Chance Paseo De La Castellana 110 Madrid, 28046 Spain 11/22/1993 1
Alpert, Ethan Herman Alpert & Co. Inc. PO Box 8778 New Haven, CT 06531 04/13/1987 1
*41NAME LAST REGISTERED ADDRRESS OATH DATE DEF
Alsop, Robert Austin Bank of America NT & SA Legal Department 3017 555 So Flower St 9th FL Los Angeles, CA 90071 03/15/1976 1
Altman, Jennifer Anne 55 East 87th St, #2M New York, NY 10128 07/18/1994 1
Alvarez, Alexander State of Florida, Department of Children & Families 210 North Palmetto Ave., Suite 412 Daytona Beach, FL 32114 09/30/1985 1
Alvarez-Gayou, Guy Law Journal Extra 345 Park Avenue South New York, NY 10010 03/20/1995 1
Ambrose, Christopher The Door 121 Sixth Avenue New York, NY 10013 10/30/1989 1
Amiel, Meir David Meir Amiel Esq 155 East 29th St, Apt 9A New York, NY 10016 12/03/1990 1
Ampadu Fofie, Alfred Kofi Alfred K.A. Fofie 45 John Street, Suite #500 New York, NY 10038 12/05/1988 1
Ampadu-Fofie, Janet Janet Ampadu-Fofie, Esq. 30 Central Ave., Ste. 2A, Room 325 Newark, NJ 07102 11/21/1994 1
Amster, John Albert Weil, Gotshal & Manges LLP 767 Fifth Ave New York, NY 10153 02/27/1996 1
Andersen, Arthur Hartz Mountain Corp 700 S 4th St Harrison, NJ 07029 10/16/1952 1
Anderson, Andrew B., in A Broadus Anderson BJ PC 17 State Street, 14th Floor New York, NY 10004 06/14/1983 1
Anderson, Donald W. Brenner Saltzman & Wallman 271 Whitney Avenue New Haven, CT 06511 01/29/1973 1
Anderson, Gregory S. Nomura Securities 2 World Financial Center, Building B New York, NY 10281 02/29/1988 1
Anderson, Roy Kirchman c/o Myers Fletcher and Gordon Park Place 21 East Street Kingston Jamaica, WI 10/29/1990 1
Andró, Marguerite Marie 401 W 45th St, #4D New York, NY 10036 01/20/1981 3
Anfang, Stephen Frederick Stephen Anfang 110 Greene St New York, NY 10012 03/31/1970 2
*42NAME LAST REGISTERED ADDKRESS OATH DATE DEPT.
Anisko, Renee Ann Cadwalader, Wickersham & Taft 100 Maiden Lane New York, NY 10038 03/04/1996 1
Annicelli, Michael J. Salamon Smith Barney Inc. 40 W 57th St New York, NY 10019 01/12/2000 2
Annunziato, Edward S. Merrill Lynch & Co 25 Ropemaker Place London, England 05/04/1981 1
Antony, Michael Greg AIG 70 Pine St New York, NY 10270 10/06/1982 2
Anwar, Parwana 305 E 24th St, #8M New York, NY 10010 11/16/1998 1
Appenzeller, Jurg Hans Homburger Rechtsamwalte Weinbergstrasse 56158 8006 Zurich, Switzerland 09/10/1996 1
Applegate, Sharon B. Weil Gotshal & Manges 767 Fifth Ave, Rm 3110 New York, NY 10153 11/04/1985 1
Apuzzi, Edward Condon & Forsyth 1251 Avenue of the Americas New York, NY 10020 05/17/1993 1
Arana, Carmen Luisa Arana & Arana 299 Broadway, Suite 1800 New York, NY 10007 08/28/1990 3
Archer, Shirley Sugimura Kisaragi Inc 5000 Moss Lane Loomis, CA 95650 04/11/1988 1
Arellano, Gladys M. 125 East 63rd St, Apt 2D New York, NY 10021 11/21/1994 1
Arena, Ronald David Frankfurt Carbus Kunt Klein & Selz 488 Madison Ave New York, NY 10022 02/02/1998 •1
Arenas, Sandra G. NYS Department of Law 163 W 125th Street New York, NY 10027 08/12/1991 1
Aretz, Edward Michael Markka International 47 W 57th St New York, NY 10019 03/21/1988 1
Armour, Catherine Ann Allen Allen and Hemsley The Chifley Tower 2 Chifley Square, South Wales 2000 New Zealand 03/27/1989 1
Amedt, Andrew Tyson Seward & Kissel One Battery Park Plaza New York, NY 10004. 01/08/1997 2
*43NAME LAST REGISTERED ADDRRESS OATH DATE DEP
Amow, Rachel Stephanie Drinker Biddle & Reath 1345 Chestnut St, Ste 1100 Philadelphia, PA 19107 01/13/1997 1
Aronskind, Ofer Weil Gotshal & Manges 767 Fifth Avenue New York, NY 10153 03/07/1990 2
Aronson Stem, Erika L. O’Melveny & Myers 153 East 53rd Street New York, NY 10013 03/16/1999 1
Arslanian, George Sarkis George S. Arslanian Jr. 117 E. 57th St, 34F New York, NY 10022 12/09/1963 4
Artson, Elana Shavit US Atty Central Distr of California 600 W Santa Ana Blvd Santa Ana, CA 92701 04/07/1987 1
Ammugam, Usha Qurratulayn TWI (UK) Axis Centre, Burlington Lane W4 2th, Unite London, England 05/22/2000 1
Asante, Kofi Darko Paul Weiss Rifkind Wharton & Garrison . 1285 Avenue of the Americas New York, NY 10019 07/19/1995 2
Asawawattanapom, Pomchai 270 Avenue of the Americas, Apt #34 New York, NY 10014 07/08/1997 1
Aschkenasy, JiU Blank New York County District Attorney’s Office 1 Hogan Place New York, NY 10013 11/25/1996 1
Asher, Robert Harrison Robert H Asher, Attorney at Law 784 Park Ave New York, NY 10021 12/18/1959 2
Ashford, Kenneth Richard Ziegler Ziegler & Altman 750 Lexington Ave New York, NY 10022 04/27/1994 2
Ashley, Susan Amy 200 West 86th St, Apt 12D New York, NY 10024 03/25/1992 2
Ashman, Jill Hertz c/o Ashman & Griffin 60 E 42nd St, 47th Floor New York, NY 10165 03/22/1989 2
Asofsky, Dean Shepard Credit Suisse First Boston 600 Travis Suite 3030 Houston, TX 77002 07/12/1993 1
Astorino, Richard T. Carson & Astorino 3 AAA Drive, Suite 102 Trenton, NJ 08691 01/18/1982 1
Auerbach, Neil Z. Morgan Stanley & Co Inc./Tax Dept. 1251 Avenue of the Americas, 21st FL New York, NY 10020 05/30/1984 2
*44NAME LAST REGISTERED ADDRRESS OATH DATE DEPT.
Augarten, David Neil Tishman Speyer Properties 520 Madison Avenue, Room 640 New York, NY 10022 12/03/1984 1
Austin, Zennette Astra Elizabeth 1010 Orleans Avenue New Orleans, LA 70116 07/21/1987 1
Auychai, Suparerk White & Case 601 Thirteenth St, N.W., Suite 600 South Washington, DC 20005 10/22/1996 1
Awori, Taaka Kpanafata Associates for Change PO Box 9627 Kampala, Uganda 08/08/1994 1
Axel, Aaron Howard Daily News, L.P. 450 W 33rd St, 3rd Floor New York, NY 10001 01/08/1997 2
Ayers, John L. O’Sullivan Graev & Karabell 30 Rockefeller Plaza New York, NY 10112 10/29/1990 1
Ayres, Christopher John Amahoro Advocacy Clinic & Shelter, Inc. 10/07/1996 872 Massachusetts Avenue, Suite 2-2 Cambridge, MA 02139 1
Aznavoorian, Vartan U Vartan Aznavoorian 201 E 69th Street, #6K New York, NY 10021 03/04/1996 1
Bacharach, Karen Karen Bacharach Esq 1539 4 Street New Orleans, LA 70130 11/09/1981 1
Bacus, Andrew Preston Andrew P Bacus Esq, Attorney at Law 124 E 40th Street, Suite 903 New York, NY 10016 03/02/1987 1
Bae, JadeYoo Armienti & Brooks, P.C. 1 Battery Park Plaza New York, NY 10004 03/23/1998 1
Baer, Adell Demko 4693 Via Bendita Santa Barbara, CA 93110 12/03/1973 1
Baeza, Ana Maria Carióla & Cia Sargent & Krahn Moneda 970-Piso 11 Santiago, Chile 06/01/1992 1
Baffoe-Bonnie, Sandra Akosua Integrey East Coast CPC 41-54 East 11th Street, 6th Floor New York, NY 10003 07/18/1994 1
Bagan, David Benjamin Sam Racer, Esq. 250 West 57th Street, Suite 917 New York, NY 10107 03/10/1997 1
Bagherzadeh, Ali 200 East 69th Street, Apt No 9B New York, NY 10021 02/04/1991 1
*45NAME LAST REGISTERED OATH DEPT. ADDRRESS DATE
Bahrami, Nina Research Institute of America 910 Sylvan Avenue Englewood Cliffs, NJ 07632 09/20/1993 1
Bai, Wei Sullivan & Cromwell 125 Broad St New York, NY 10004 05/18/1998 1
Bailey, John R. John R Bailey 9 Sylvan Way, Suite 250 Parsippany, NJ 07054 06/28/1965 1
Bailey, Theresa Denise Prudential Insurance Company 751 Broad Street Newark, NJ 07102 02/28/1983 1
Bain, Alan Lind World Wide Business Center Inc 575 Madison Avenue New York, NY 10022 06/23/1967 1
Baker, Robert B. Decof & Grimm One Smith Hill Providence, RI 02903 04/10/1990 1
Balban, Steven Steven Balban Esq 453 FDR Drive, 1105-C New York, NY 10002 08/12/1980 1
Balboa, Marie Mabel 860 Fifth Ave New York, NY 10021 03/26/1962 1
Bailan, Laura Suzanne Matthew Bender & Co. 2 Park Avenue New York, NY 10016 05/04/1998 1
Ballance, Vershenia M. District Attorney’s Office 505 E Main St, P.O. Box 189 Murfreesboro, NC 27855 09/16/1996 1
Bailen, Kenneth 3217 Macomb St NW Washington, DC 20008 01/12/1981 1
Band, Nora Helaine 25 Vamum Lane Manalapan, NJ 07726 05/07/1984 1
Bannett, Sybil D. Sybil Bannett, Esquire 375 Hillside Place South Orange, NJ 07079 03/14/1977 1
Banta, Marion McAvoy & Banta 322 E 86th St New York, NY 10028 06/10/1991 1
Baraf, Robert Alan Insignia/Esg, Inc. 200 Park Ave New York, NY 10166 06/24/1970 2
Barak-Lotenberg, Michal Skadden Arps Slate Meagher & Horn LLP Four Times Square New York, NY 10036 01/10/2000 1
Barber, Steven Edward Law Office of Steven E. Barber 257 Central Park West, Apt 11-E New York, NY 10024 02/06/1995 1
*46NAME LAST REGISTERED ADDRRESS OATH DATE DEPT.
Barbera, Thomas J. Law Office of Thomas J. Barbera PO Box 406 Gretna, LA 70053 07/27/1987 1
Bardey, Robert Simon Robert Bardey 635 Madison Avenue New York, NY 10022 12/10/1962 1
Barlow, Harry George 71 West 43 St Bayonne, NJ 07002 08/23/1979 1
Barnes, Frances Agatha Phoenix Traders Inc PO Box 5363 Winter Park, FL 32793 07/26/1982 1
Barnes, Nicholas Peter Nicholas P. Barnes 2603 McEwan Rd KPN Lakebay, WA 98349 06/25/1991 1
Barnhart, Deborah Anne 70 E 93rd St, Apt IB New York, NY 10128 08/06/1990 1
Baron, Randy Philip 252 East 89th Street, #3C New York, NY 10128 07/17/1989 1
Baronoff, William The Cit Group Holdings Inc 1211 Avenue of the Americas New York, NY 10036 12/21/1956 2
Barr, David Gay Men’s Health Crisis 129 West 20th Street 141 Livingston St New York, NY 10011 06/15/1987 1
Barraclough, Dana Fleetman Dana F. Barraclough Esq 20301 Bloffside Circle, #204 Huntington Beach, CA 92646 11/26/1979 1
Barrett, Jane E. AIG-TS 80 Pine St New York, NY 10005 03/02/1992 1
Barrett, Kathryn Anne Kathryn Anne Barrett Esq 212 W Broad St Bethlehem, PA 18018 07/07/1986 1
Barrett, Lisa L. Attorney General’s Office 109 State St, Second Floor Montpelier, Vt 05602 02/22/1971 1
Barrett, Michael A. Perkins Coie LLP 1201 Third Ave, 45th Fir Seattle, WA 98101 12/02/1985 1
Barringer, Ian Walter Shearman & Sterling 599 Lexington Avenue New York, NY 10022 07/20/1992 1
Barry, Daniel Joseph Risk and Insurance Management Society, Inc. 655 3rd Ave New York, NY 10017 03/04/1992 2
Barry, Henry Vincent Cooley Godward Etal Five Palo Alto Square Palo Alto, CA 94306 06/04/1984 1
*47NAME LAST REGISTERED ADDRRESS OATH DATE DEPT.
Barry, Kevin Matthew US Small Business Administration 26 Federal Plaza, Room 3100 New York, NY 10278 03/07/1990 2
Barry, Kristin Marie Cassin Cassin and Joseph 300 E 42nd Street New York, NY 10017 03/24/1993 2
Barry, Michael Procter Bankers Trust 280 Park Ave New York, NY 10017 12/03/1984 1
Barstow, Alice Oram Alice O. Barstow Esq 517 W 113th St, Apt 45 New York, NY 10025 03/25/1991 1
Bartók, Michael F. Paramount Communications Inc 15 Columbus Circle New York, NY 10023 03/26/1985 3
Bartolo, Joseph Charles Kreitzer & Vogelman 275 Madison Ave, Ste 900 New York, NY 10016 04/14/1993 2
Barton, Howard Paramount Pictures Corp 5555 Melrose Avenue Hollywood, CA 90038 11/26/1951 1
Barton Reeves, Andrea 14 Chelsea Lane Windsor, CT 06095 03/02/1998 1
Basri, Nancy Silver Atlantic Coast Gastroenterology 1944 Corlies Avenue Neptune, NJ 07753 08/12/1991 1
Bassett, Jonathan D. Van Lierop Bums & Bassett, LLP 320 Convent Avenue New York, NY 10031 01/12/1998 1
Bastedo, Wayne Webster Wayne W. Bastedo, Esq., Attorney at Law Riviea Towers Ste 26-D 6040 Boulevard East West New York, NJ 07093 07/07/1980 1
Bastiancich, Soledad Davis Polk & Wardell 450 Lexington Avenue New York, NY 10017 03/01/1993 1
Bastón, Michael Anthony Dougherty & Associates 477 Madison Avenue, 21st Floor New York, NY 10022 06/30/1998 2
Bastone, Luana Zane and Rudofsky 152 West 57th Street, 7th Floor New York, NY 10019 09/27/1999 1
Bates, Joseph Derwin Chase Manhattan Bank 450 W 33rd St, 15th FI. Structured Finance Services New York, NY 10001 09/23/1997 3
Batievsky, Henry American Equity Properties, Inc. 19495 Biscayne Blvd, Suite 600 Aventura, FL 33180 08/10/1992 1
*48NAME LAST REGISTERED ADDRRESS OATH DATE DEP
Bauer, Lisa Natalie 155 West 68th Street, Apt #164 New York, NY 10023 03/02/1998 1
Bauer, Martin R. The Bauer Company 9465 Wilshire Blvd, Suite 460 Beverly Hills, CA 90212 02/14/1972 1
Bauer, Steven Sascha Epstein, Levinsohn, Bodine 1790 Broadway New York, NY 10019 10/26/1999 1
Baum, Ann Ann Baum 99 Summer St Boston, MA 02110 12/23/1968 1
Bauman, Andrew Robin Andrew R. Bauman, Vice President-General Counsel Miles Properties, Inc. 3379 Peachtree Road, N.E., Suite 500 Atlanta, GA 30326 11/19/1996 1
Baumblatt, Stanley Merrill Lynch & Co. Inc. 225 Liberty Street, 6th Floor New York, NY 10080 11/21/1977 1
Baxter, John Andrew Goddard Ronan & Dineen, P.C. 201 East 42nd Street New York, NY 10017 10/01/1996 1
Bayard, Victoria A. 489 West 22nd Street, Apt 1 New York, NY 10011 07/17/1989 1
Bayer, Andrea Andrea Bayer RR1 Box 1946 Hinesburg, VT 05461 01/08/1980 1
Bayer, Peter Brandon EEOC US Govt System PLMS 2401 EStNW Washington, DC 20408 03/19/1979 1
Bayroff, Jodi Ryse 955 South Springfield Avenue Townhouse 906 Springfield, NJ 07081 12/05/1988 1
Bazer, Andrea Wilwntz, Goldman & Spitzer 90 Woodbridge Center Drive Woodbridge, NJ 07095 07/20/1992 1
Beach, James Mark Proskauer Rose LLP 1585 Broadway New York, NY 10036 09/27/1999 1
Beal, George Max Perkins Coie Stone Olsen & Williams 1900 Washington Bldg Seattle, WA 98101 06/20/1979 1
Bearrows, Thomas Robert University of Illinois 1737 W. Pak Street, 405 AOB Chicago, IL 60601 11/22/1993 1
Bech, Alexandra Norsk Hydro USA, Inc. 800 Third Avenue New York, NY 10022 01/23/1995 1
*49NAME LAST REGISTERED ADDRRESS OATH DATE DEPT.
Becker, Jeffrey A. Jeffrey A Becker Esq 1340 N Dearborn, Ste 2AB Chicago, IL 60610 04/11/1983 1
Becker, Jo Ellen Markell Ernst & Young, LLP 750 Seventh Avenue New York, NY 10019 09/16/1996 1
Becker, Marilyn Baumel Leboeuf Lamb Leiby & Macrae 520 Madison Ave New York, NY 10022 08/28/1989 1
Becker, Marla Stacey Latham & Watkins 885 Third Ave, Suite 1000 New York, NY 10022 09/13/1989 2
Becker, Michael Jeffrey Kravitz and Becker 51 Chambers Street, Suite 1211 New York, NY 10007 02/10/1975 1
Becker, Naneen S. Naneen S, Becker Esq 239 E 79th St, #16B New York, NY 10021 12/05/1988 1
Becker, Wayne Bryant International Management Group 22 East 72nd St New York, NY 10021 07/01/1986 1
Beckerman, Jeffrey Scott Beckerman & Beckerman, Esqs. 76 South Orange Avenue, Suite 205 South Orange, NJ 07079 02/06/1984 1
Beckert, Michael Foster Rogers & Wells, LLP 200 Park Avenue, #4B New York, NY 10166 05/23/1989 3
Beckford, Ernest R. Poyner & Spruill 3600 Glenwood Avenue PO Box 10096 Raleigh, NC 27605 11/03/1986 1
Beckmann, Deborah Elaine Sullivan & Cromwell 125 Broad Street New York, NY 10004 12/11/1995 1
Bedor, Richard Bedor Development & Const, Inc. 11 East 80th St New York, NY 10021 07/29/1981 2
Beckmann, Karri Lepik & Luhaaar Dunkri 7 Tallinn Estonia EE0001 11/24/1997 1
Beesley, Steven Alan S Alan Beesley Law Corporation 864 Greenchain St V52326 Vancouver, Canada 11/19/1991 1
Beil, Elizabeth Amy Battle Fowler LLP 75 East 55th Street New York, NY 10022 08/03/1998 1
Beispel, Steven Ronald Lehman Brothers 3 World Financial Center New York, NY 10285 08/22/1983 1
*50NAME LAST REGISTERED ADDRRESS OATH DATE DEPT.
Belevich, Joanne Therese Ahmuty, Demers & McManus 123 William Street New York, NY 10038 01/14/1998 2
Belger, David Charles Office of the State Inspector Geneeral One Park Place New York, NY 10016 04/12/1999 1
Belkadi, Hamida Cartier Inc. 725 Fifth Avenue New York, NY 10022 01/30/1991 2
Bell, Daniel L. •Columbia Gas System Service Corporation 20 Montchanin Road Wilmington, DE 19807 12/05/1955 1
Bell, Lawrence Craig Lawrence C. Bell 85 Main Street Hackensack, NJ 07601 06/20/1979 1
Beller, Ms Linda 80 Wall St Ste 715 New York, NY 10005 05/05/1976 2
Beilis, Nancy Karen Schiff Hardin & Waite 7200 Sears Tower Chicago, IL 60606 04/12/1982 1
Belton, Augustine J. Brown Brothers Harriman & Co 59 Wall St New York City, NY 10005 12/12/1966 1
Benard, James A. James A Benard 150 Broadway New York, NY 10038 04/05/1965 4
Benatar, Elise 2717 Seville Blvd, Apt 9-108 Clearwater, FL 34624 08/28/1989 1
Bender, Ellen Friedman 70 East 10th Street, Apt 17A New York, NY 10003 08/06/1990 1
Bender, Lisa J. Lisa J. Bender 4501 Connecticut Avenue N.W., Apt No 723 Washington, DC 10017 09/18/1995 1
Benedict, Miranda Legal Services for the Elderly 9 Green St, Box 2723 Augusta, ME 04338 10/11/1995 1
Benigno, Edward Jr. 301 SE 12th Ct Ft Lauderdale, FL 33316 03/11/1974 1
Benison, Thomas James J.P. Morgan Securities, Inc. 60 Wall St New York, NY 10260 07/26/1993 1
Benjamin, Ári Howard KPMG 345 Park Avenue, 40th FL New York, NY 10154 02/24/1988 2
Benkert, Ambrose W., Jr. Metropolitan Republican Club 122 East 83 Street New York, NY 10028 09/19/1994 1
*51NAME LAST REGISTERED ADDRRESS OATH DATE DEPT.
Bennett, Laurence Gordon Legal Aid Society Criminal Defense Div 80 Lafayette Street New York, NY 10013 05/17/1993 1
Bentsi Enchill, Myma Adwowa 17 Everett St, #34 Cambridge, MA 02138 07/18/1983 1
Bepko, Thomas Joseph, Jr. Thomas J Bepko Jr Associate Counsel New York State Liquor Authority 11 Park Place New York, NY 10007 07/23/1985 3
Beracha, Rami Abraham 300 East 40th St, Apt 4P New York, NY 10016 11/22/1993 1
Beran, Deborah Beth 321 West 24th St, #14J New York, NY 10011 03/06/1995 1
Beresin, Andrew David SAC Capital 777 Long Ridge Road Stamford, CT 06902 08/10/1992 1
Berger, David M. Whitman Breed Abbott & Morgan 200 Park Avenue New York, NY 10166 03/01/1999 1
Berger, IraM. 2077 Center Ave Fort Lee, NJ 03/22/1965 1
Berger, Kenneth Alan Kenneth A. Berger, Esq. 15 East Tenth St, Apt 2G New York, NY 10003 02/19/1992 2
Berger, Marc 280 First Avenue, Apt 3F New York, NY 10009 02/25/1980 ' 1
Berger, Robert Zane 577 Eureka Street San Francisco, CA 94114 12/01/1980 1
Bergner, Walter B. Bergner & Bergner c/o Konner Teitelbaum 60 East 42nd St 47th Floor New York, NY 10165 12/21/1951 2
Bergreen, Karen United States District Court Southern District of New York 40 Centre Street New York, NY 10007 05/02/1994 1
Berkman, Mara Ingrid The Edison Project 529 Fifth Ave, 12th FL New York, NY 10017 07/18/1994 1
Berkowitz, Emily Melissa Reid & Priest LLP 40 W 57th St New York, NY 10019 06/09/1993 2
Berkowitz, Wayne Kenneth KPMG Peat Marwick 345 Park Avenue New York, NY 10154 03/04/1992 2
Berliner, Renee Leslie Corrao Miller Rush & Wiesenthal 599 Lexington Ave, 22C New York, NY 10022 04/12/1982 1
Berman, Karen A.B. 145 Candlewood Rd Rocky Mount, NC 27804 10/18/1993 1
*52NAME LAST REGISTERED ADDRRESS OATH DATE DEP
Bemdt, John C. Howard C Trueger 9 Sylvan Way Parsippany, NJ 07054 03/26/1984 1
Bemer, Marc Ian Frank Crystal Financial Services 40 Broad Street New York, NY 10004 01/23/1996 3
Bemey, Lonn Edward c/o Lynn 167 E 67th St New York, NY 10021 01/26/1976 1
Bemfeld, David Boris Hoffinger Friedland Dobrish Bemfeld & Stem PC 110 East 59th Street New York, NY 10022 06/17/1966 2
Bernstein, David Lloyd Gadsby Fund Inc PO Box 15216 Washington, DC 20003 04/01/1957 1
Bernstein, Edward Allan Graham & James 885 Third Avenue, 24th Floor New York, NY 10022 05/26/1960 1
Bernstein, Joel Joel Bernstein 2841 Emathla St Coconut Grove, FL 33133 12/23/1968 1
Bernstein, Tom Alfred 5253 Sycamore Avenue Riverdale, NY 10471 04/05/1978 2
Berry, Graham Edward Law Offices of Graham E. Berry One Wilshire Boulevard, Suite 2100 Los Angeles, CA 90017 04/28/1981 1
Bersin, Scott Alan Scott A. Bersin, Esq. 227 E 57th St, #15B New York, NY 10022 09/14/1994 2
Besana, Genever R. Lisa and Associates 117 Washington Street Hoboken, NJ 07030 01/11/1993 1
Best, Natarlin R. Eastern Carolina Legal Services PO Box 1060 Goldsboro, NC 27530 05/05/1986 1
Bettelheim, Eric Bryon Herzfeld & Rubin 40 Wall Street New York, NY 10005 05/12/1982 2
Bettini, Heidi L. 47 East 87th Street Apartment 10D New York, NY 10128 05/04/1987 1
Bezalel, Ronen David Skadden, Arps, Slate, Meagher & Flom LLP 4 Times Sq New York, NY 10036 10/24/2000 1
Bharvani, Renisha Milbank Tweed Hadley & McCloy 1 Chase Manhattan Plaza New York, NY 10005 11/24/1997 1
*53NAME LAST REGISTERED ADDRRESS OATH DATE DEPT.
Biedka, Paul Paul Biedka c/o Herbert William Fischman, P.C. 230 Park Avenue 34th Floor New York, NY 10169 06/29/1988 2
Bienvenu, Sylvie K. Paribas Limited 33 Wigmore Street W1H OBN London, England 07/11/1988 1
Biggs, Suzanne Louise Lyon & Lyon 4250 Executive Sq, Suite 660 Lajolla, CA 92037 04/03/1978 1
Billauer, Barbara Pfeifer Barbara Pfeifer Billauer & Associates 146 Eva Dr Lido Beach, NY 11561 02/25/1976 2
Billington, David James Clifford Chance Rogers & Wells, LLP 200 Park Ave New York, NY 10166 02/20/1979 4
Bilmaez, Clara 6 Horizon Rd Ft Lee, NJ 07024 03/27/1967 1
Binaisa, G Lukongwa Binaisa Godfrey Lukongwa 325 W 38th St, Suite 606 New York, NY 10018 11/02/1977 2
Binder, Elizabeth Rachel Kilpatrick Stockton LLP 700 13th Street N.W. Washington, DC 20005 08/06/1990 1
Bivona, Frederick Joseph Frederick Bivona Esq 110 E 1st St, #23 New York, NY 10009 03/14/1977 1
Black, Edward Barry Rogers & Wells 58 Coleman Street EC2R 5BE London, England 05/23/1983 1
Blacklock, Bonnie 252 West 30th St, Apartment 12 New York, NY 10001 06/17/1985 1
Blackman, Cheryl Denise Manhattan District Attorney’s Office 1 Hogan Place New York, NY 10013 02/27/1991 2
Blackman, Kerry Kerry Blackman 35 Piccadilly Word Processing Center, 23rd Fir, W1V 9PB London, 90067 England 02/07/1983 1
Blackman, Peter Franklin 11 E 87th St, Apt 4B New York, NY 10128 06/04/1984 1
Blackwood, Lorraine Andrea Office of the County Prosecutor Essex County Courts Building Newark, NJ 07102 10/03/1988 1
Blake, Nicole Candida Sara Lee, Champion Specialty Retail 516 West 34th St, 12th Floor New York, NY 10001 05/06/1996 1
*54NAME LAST REGISTERED ADDRRESS OATH DATE DEPT.
Blakemore, James Corry Thacher Proffitt & Wood 2 World Trade Center New York, NY 10048 11/21/1994 1
Blanchfield, Ann Joan Law Offices of Noah A. Kinigstein 315 Broadway, Suite 200 New York, NY 10007 08/23/1995 2
Blandino, Frank A. c/o Rogut McCarthy PC 111 North Avenue West Cranford, NJ 07016 03/06/1995 1
Blaney, Catherine Anne Catherine A. Blaney Esq 30 West 60th Street, Apt 7L New York, NY 10023 05/10/1989 2
Blank, David Michael First Boston Crop Park Avenue Plaza 55 E 52nd St New York, NY 10055 08/12/1991 1
Blasberg, Teresa A. Hastie & Kirschner 3070 Arco Plaza 515 S Flower St Los Angeles, CA 90071 09/30/1985 1
Blaschitz, Diana Besca Ingenieros Calle Londles Qta. Roraima Las Mercedes, Venezuela Caracas, Venezuela 03/25/1991 1
Blech, Martin Deloitte & Touche LLP Two World Financial Center New York, NY 10281 07/14/1997 1
Blech, Rachel G. Weil, Gotshal & Manges 767 Fifth Avenue New York, NY 10153 05/11/1993 1
Blecher, Jill Pamela Emerald City Media Services 220 E 23rd St, 11th Floor New York, NY 10010 11/16/1993 1
Bleich, Deborah A. Becker & Baizer 600 Central Avenue Highland Park, IL 60035 12/02/1985 1
Bleiwas, Victor Konheim Halpem Bleiwas 225 Broadway New York, NY 10007 10/20/1960 2
Blessey, Ralph Anthony Mintzlevin Cohen Ferris Glorsky & Pepeo PC 666 3rd Ave New York, NY 10017 05/03/2000 2
Blessinger, Peter John Peter J. Blessinger, Esq. 30 Vesey St, PH Suite New York, NY 10007 02/25/1976 2
Blinder, Karen Lewis 223 East 61st Street, 2d New York, NY 10021 03/05/1990 1
Bliss, Jennifer Lee NY Country District Attorney 1 Hogan Place New York, NY 10013 05/20/1992 2
*55NAME LAST REGISTERED ADDRRESS OATH DATE DEP
Bloch, Brett Russell Serden Alder 2300 Glades Rd„ Suite 340W Boca Raton, FL 33431 12/05/1988 1
Block, Adam Kenneth Eisbrouch, Antoniewicz & Marsh 875 Avenue of the Americas, Suite 501 New York, NY 10001 03/23/1994 2
Blomquist, Mark William Waterside Associates, Inc. 30-3003 Newport Parkway Jersey City, NJ 07310 06/03/1996 1
Bloom, Irwin Smith Mazure Director & Wilkins Esqs 111 John Street New York, NY 10038 02/03/1956 1
Bloom, Rebecca Ackerman 238 Flynn Ave Mountain View, CA 94043 05/17/1993 1
Blum, Maurice Henry Law Offices Maurice Henry Blum 1700 Broadway New York, NY 10019 11/26/1980 2
Blumkin, Joel Harvey Joel H. Blumkin Esq 300 Mercer Street New York, NY 10003 03/25/1974 1
Blums tein, Stuart Ira Stuart I. Blumstein Esq 1440 15th Ave San Francisco, CA 94122 09/30/1985 1
Bock, Barbara Elisabeth Ullstrasse 5 Berlin, 12045 Germany 10/25/1994 1
Bodenstein, Walter Herbert Walter H Bodenstein 4921 New Providence Tampa, FL 33629 03/21/1960 1
Boehm, Joel T. Sabo & Green 201 North E St, Suite 206 San Bernardino, CA 92401 02/09/1973 1
Boehm, Mary Dutton 405 San Antonio Ave San Diego, CA 92106 10/27/1980 1
Bogdanffy, Susan Alice Republic National Bank of New York 452 Fifth Ave New York, NY 10018 01/14/1985 1
Bohrer, Melissa Bohrer & Lukeman 225 Broadway New York, NY 10007 11/03/1993 2
Bolender, Mark J. 2700 Fourth Avenue, Apt #505 Seattle, WA 98121 06/15/1987 1
Bond, Baron Franc Skadden Arps 919 Third Ave New York, NY 10022 07/28/1998 1
Bonfiglio, Suzette D. Shaffer Bonfiglio & D’elia, L.L.C. 921 Pleasant Valley Avenue, 2nd Floor Mt Laurel, NJ 08054 07/11/1988 1
Bonin, Franklin A. Townhouse 30 3622 Colchester St Durham, NC 27707 02/14/1972 1
*56NAME LAST REGISTERED ADDRRESS OATH DATE DEPT.
Bookbinder, Terris Pravlik & Millian Antonia Marguerite 1121 12th St. N.W. Washington, DC 20005 11/03/1986 1
Boon, William John 7560 Willoughby Avenue, Apt ID Los Angeles, CA 90046 04/23/1990 1
Booth, Nicholas John Freshfields 65 Fleet Street 33rd Floor, EC4Y 1HS London, 10022 England 08/27/1990 1
Borden, Michael Joshua Leboeuf, Lamb, Greene & Mackie 125 W 55th St New York, NY 10019 10/30/2000 1
Borodach, Patricia M. Patricia M Borodach Esq 82 Midwood Rd Teaneck, NJ 07666 02/06/1989 1
Borowiec, ThaddeusEugene American International Group 70 Pine St New York, NY 10270 07/28/1982 2
Borowsky, Irene Alice The Dilenschneider Group 200 Park Avenue, 26th Floor New York, NY 10166 05/19/1992 3
Borsook, Lana R. Broad Schulz Larson & Wineberg 10390 Santa Monica Boulevard 4th Floor Los Angeles, CA 90067 04/12/1971 1
Borthwick, Heather L Waters Squadron, Ellenoff, Plesent & Sheinfeld, LLP 551 Fifth Avenue New York, NY 10176 11/01/1999 1
Bosca, Pia Federica Rubin Baum Levin 30 Rockefeller Plaza, 29th Floor New York, NY 10112 04/15/1996 1
Bossy, Alexander N. Audrey Golden Associates, LMT. 130 Madison Avenue, Suite 130 New York, NY 10016 08/07/1995 1
Boume-Vanneck, Richard P. Dudley Topper & Feuerzeig PO Box 756 St. Thomas, Virgin Islands 02/23/1981 1
Bowers, Thomas M. The Mercator Corporation 599 Lexington Avenue New York, NY 10022 03/05/1990 1
Box, Mary Tamara Coudert Brothers 1114 Avenue of the Americas New York, NY 10036 07/26/1993 1
Boxer, Doreen Beth Doreen Boxer, Esq 12 Civic Center Plaza, Suite B-15 Santa Ana, CA 92701 03/26/1990 1
Boyer, Allen W. 1232 Townes Rd Charlotte, NC 28209 12/12/1958 1
*57NAME LAST REGISTERED ADDRRESS OATH DATE DEPT.
Boza, Ana Beatriz Shearman & Sterling 599 Lexington Ave, Room 928 New York, NY 10022 07/31/1990 1
Brabant, T. Alexander Breitenstein Meillassova Hauser 71 Rue Du Fanbourg Sr-Honore Paris, 75008 France 01/20/1993 1
Brademan, Victoria Jeanne Mastercard International Incorporated Legal Department 888 Seventh Ave New York, NY 10106 09/02/1982 1
Bradley, Charles E. Consumer Portfolio Services Inc. 16355 Laguna Canyon Road Irvine, CA 92618 05/06/1996 1
Bradley, Citicorp Venture Capital Michael Thompson 399 Park Avenue New York, NY 10021 01/27/1998 1
Brady, Richard Grant Arnold & Porter 399 Park Avenue New York, NY 10022 04/13/1994 2
Brady, Robert J. Leboeuf Lamb Leiby & Macrae 140 Broadway New York, NY 10005 09/12/1979 2
Braeske, Christopher M. 7160 Princeton Avenue, Apartment 2 University City, MO 63130 02/06/1995 1
Braithwaite, Loren M. Pontso Investment Holdings PO Box 2922 Parklands 2121 Republic, South Africa 03/22/1993 1
Bramwell, Neil David Neil D. Bramwell 637 A Street SE Washington, DC 20003 03/28/1966 1
Brandt, George J. Cohen, Pontani, Liberman & Pavane 551 5 th Ave New York, NY 10176 10/15/1959 2
Brannen, Chas J. Chas J. Brannen, Attorney at Law c/o Computer Intelligence Group 19 Fulton Street, Suite 307 New York, NY 10038 08/27/1990 1
Branscomb, Deborah Lynn Deborah L Branscomb Esq c/o Richard A Johnson 1200 New Hampshire Ave NW Washington, DC 20036 06/28/1978 1
Braun, Eric Mark Williams & Connolly 725 12th Street NW Washington, DC 20005 02/05/1990 1
Braun, Steven Kenneth Braun Equipment Company Inc 545 Midland Ave Saddle Brook, NJ 07662 02/10/1975 1
Breakstone, Douglas Mead Alan Barry & Associates 64 North Street Danbury, CT 06810 01/22/1990 1
*58NAME LAST REGISTERED ADDKRESS OATH DATE DEPT.
Breaux, Melissa Kristen Harbel Productions 4 Columbus Circle, 5th Floor New York, NY 10019 06/10/1998 ■ 2
Breed, Jerome Allen Sherman & Howard 2900 1st of Denver Plaza 633 17th Street Denver, Co 80202 05/15/1978 1
Breen, Joseph B. Breen & Bartlett 301 Merritt Seven Plaza Level Norwalk, CT 06851 11/18/1958 1
Breitbart, Douglas L. Breiter Management Inc. 215 W 78th St, Suite 5B New York, NY 10024 02/28/1983 1
Brennan, Peter James Spector Gadon & Rosen, P.C. 1635 Market Street Philadelphia, PA 19103 10/31/1988 1
Bresler, Jonathan Marc Jonathan Bresler Esq 246 West End Avenue, 9H New York, NY 10023 12/05/1988 1
Breslow, Karen Joy Manhattan Day School 310 West 75th Street New York, NY 10023 03/22/1993 1
Breslow, Michele Dyan A.I. Management and Professional Liability Claims Adjusters 175 Water St, 7th Floor New York, NY 10038 04/11/1994 1
Brest, Iris Stanford University Bldg 170 Room 307 Serra Street Stanford, CA 94309 12/12/1966 1
Brian, William Larry, Jr. US Trust Company of New York 114 West 47th Street New York, NY 10036 03/03/1999 2
Brill, Vanessa Melinda Pitney Hardin Kipp & Szuch 152 West 57th Street New York, NY 10019 03/17/1998 3
Brilliant, Andrew Prince Hallmark Entertainment Network 6430 S. Fiddlers Green Circle, Suite 500 Englewood, Co 80111 11/21/1977 1
Briskin, Robert Kenneth McGuire Woods Battle & Boothe One North Charles Street 1300 Blaustein Bldg Baltimore, MD 21201 02/14/1972 1
Britt, Janeann The Boston Group 55 Broadway New York, NY 10006 02/07/1990 2
Britton, Clare J.M. McKenna & Co Inveresk House 1 Aldwych, WC2ROHF London, England 03/23/1987 1
*59NAME LAST REGISTERED ADDRRESS OATH DATE DEPT.
Broadwin, David Anthony Mayor Day & Caldwell 1900 Republic Bank Center Houston, TX 77002 05/07/1984 1
Braden, Daniel Michael Courtroom Television Network 600 Third Ave, 2nd Floor New York, NY 10016 06/30/1993 2
Brodsky, Jodi S. Sills Gummis Zuckerman Radin Tischman Epstein & Gross One Riverfront Plaza Newark, NJ 07102 05/08/1989 1
Bromley, Alan D. A Bromley 220 W 19th St, 6th Floor New York, NY 10011 03/11/1974 1
Brooks, Michael West Proskauer Rose 1585 Broadway New York, NY 10036 03/04/1996 1
Brooks, Steven Elliot Steven Elliot Brooks Esq 1021 Ives Dairy Road, Suite 111 North Miami Beach, FL 33179 09/15/1992 1
Brosnan, John P. Office of Court Administration 270 Broadway New York, NY 10007 06/24/1957 1
Brower, Bonnie Bonnie Brower Esq 713 Windsor Lane Key West, FL 33040 02/14/1972 1
Brower, Charles Harry Brower & Brower Esqs 1088 Bishop Street, #804 Honolulu, HI 96813 07/08/1976 1
Brown, Aaron Maxwell Sullivan & Cromwell St. Olave’s House 9A Ironmager Lane, EC2V 8EY London, England 09/13/1994 1
Brown, Bradford Coleman Reid & Priest 40 West 57th Street New York, NY 10019 05/02/1994 1
Brown, Donald Richard Manatt, Phelps & Phillips, LLP ■ 11355 W. Olympic Blvd Los Angeles, CA 90064 06/18/1990 1
Brown, Kathleen Bank of America 555 S Flower Street, Suite 5000 Los Angeles, CA 90071 04/14/1986 1
Brown, Lawrence A. First Union National Bank of North Carolina One First Union Center, DC-6 Charlotte, NC 28288 02/06/1989 1
Brown, Michael Dee Mobil E&P US Inc 10000 Ming Ave Bakersfield, CA 93311 02/02/1981 1
*60NAME LAST REGISTERED ADDRRESS OATH DATE DEP
Brown, Michael Geoffrey Smith Mazure Director Wilkins Young Yagerman & Tarallo, Esqs. Ill John Street New York, NY 10038 01/13/1992 ■ 1
Brown, Robert Benton, IH Robert Benton Brown in 32nd Floor, UIC Building 5 Shenton Way, 0106 Singapore 04/06/1981 1
Brown, Ronald Dwayne Leboeuf, Lamb, Greene & Macrae, L.L.R 12/03/1990 125 West 55th Street New York, NY 10019 1
Browne, Michael D. Citibank, N.A. 399 Park Avenue, 6th Floor New York, NY 10043 07/15/1992 2
Bruneau, Wendy Lynne Wendy Lynne Bruneau, Esq. 242 East 51st St New York, NY 10022 04/15/1991 1
Brunstein, Alla G. Yi Tuan & Brunstein 350 Fifth Avenue, Suite 6311 New York, NY 10118 01/25/1994 1
Brusch, Cameil Rainford The Brusch Law Firm P.O. Box 988 St. Thomas, VI 00804 12/02/1986 1
Bryan, Jeffrey Michael Bluestone Capital Partners 575 5th Avenue New York, NY 10017 03/01/1999 1
Biyant, Charles Ashley Charles A Bryant, Esq 4110 Peachtree Dunwoody Rd Atlanta, Ga 30342 06/18/1984 1
Bryant, Kiva Niles Winston & Strawn 200 Park Avenue New York, NY 10166 09/27/1999 1
Bryant, Lisa Louisa O’Melveny & Myers 153 53rd Street New York, NY 10022 04/26/1994 1
Bryant, Randall Haywood Randall Haywood Bryant H Esq 1300 Army Navy Dr Arlington, VA 22202 04/24/1978 1
Bryant, Ronald Vincent Law Off of Mohamed A H Touban PO Box 7606 Riyadh 11472 Saudi Arabia 10/28/1970 1
Bryer, Jonathan Michael Rosenberg Mine & Armstrong 122 E 42nd St New York, NY 10017 01/31/1977 1
Buchal, James Laurence Ball Janik & Novack 101 SW Main Street, Suite 1100 Portland, OR 97204 03/24/1986 1
Buchholz, Edward John Winston & Strawn 35 W Wacker Dr Chicago, EL 60601 02/09/1973 1
*61NAME LAST REGISTERED ADDRRESS OATH DATE DEPT.
Buchsbaum, Karen Joanne Rosenmant Colin LLP 575 Madison Avenue New York, NY 10022 01/23/1995 1
Buckley, Brian Langford Law Office of B Buckley 11661 San Vicente Blvd, #820 Los Angeles, CA 90049 07/07/1980 1
Buckley, Thomas E. Interim Legal Personnel 575 Madison Ave, Ste 402 New York, NY 10022 11/27/1996 2
Buckley, Timothy James Telstra Corporation Limited Level 6 255 Elizabeth Street NSW 2000 Sydney, Australia 10/22/1996 1
Budd, Sheila Kathleen Sheila K Halladay 2126 1/2 Queen Street East, M4E IBS Toronto, Canada 11/25/1980 1
Budin, Steven Andrew Steven Andrew Budin 3737 Pecos-McLeod, Suite 102 Las Vegas, NV 89121 05/17/1993 1
Budoff, Elliot Martin Wertheim & Co 225 West 34th St New York, NY 10001 09/13/1989 2
Bull, David Raymond Chabot & Breen 2321 Whitney Avenue PO Box 5035 Hamden, CT 06518 04/15/1985 1
Bulson, Michael Ellis Utah Legal Services, Inc. 385 24th Street, Suite 522 Ogden, UT 84401 10/05/1976 1
Bumin, Aylin Fatma West Group 530 5th Ave New York, NY 10036 03/19/1996 3
Bunsis, Howard Jay Eastern Michigan University College of Business 406 Owen Bldg Ypsilanti, MI 48197 02/04/1985 1
Buono, Barbara Joann Curtis, Mallet-Prevost, Colt & Mosle 101 Park Avenue New York, NY 10178 04/29/1992 2
Burke, David Colin Linklaters & Paines 855 Third Avenue, Suite 2600 New York, NY 10022 01/27/1998 1
Burke, John Masterson Nomura Securites International 311 South Wacker Drive, Suite 6100 Chicago, IL 60606 11/22/1993 1
Burker, Richard Scott The Amalgamated Life Insurance Company 730 Broadway New York, NY 10003 04/27/1977 2
*62'NAME LAST REGISTERED ADDRRESS OATH DATE DEP
Burkholz, Alan Edward Law Offices of Tell. Cheser & Breitbart 917 Mountain Ave., Ste 1 Mountainside, NJ 07092 06/13/1988 1
Burling, Sondra Renee Vinson & Elkins 3300 First City Tower 1001 Fannin Houston, TX 77002 05/01/1990 1
Burlingame, Debra A. 305 E 86th St, Apt 11S West New York, NY 10028 05/02/1994 1
Burnham, Margaret Ann Burnham Hines & Dilday 729 Boylston Street Boston, MA 02116 04/13/1970 1
Bums, David John F. Lee Bailey & Aaron J. Broder 350 Fifth Ave, Suite 4710 New York, NY 10118 03/20/1995 1
Bums, Geoffrey P. Houbigant Inc 1135 Pleasant View Terrace West Ridgefield, NJ 07657 10/05/1976 1
Bums, Karen White & Case 1155 Avenue of the Americas New York, NY 10036 12/05/1988 1
Burrell, Audley Anthony Housing Authority of the City of Atlanta 739 W. Peachtree Street N.E. Atlanta, GA 30365 03/14/1994 1
Busch, Jolie Lisa Jolie L Busch Esq 9912 Robbins Drive Beverly Hills, CA 90212 04/11/1988 1
Bush, Gary Leon Dodge Bush Moseley & Riddle 950 Echo Lane, Suite 180 Houston, TX 77024 07/08/1975 1
Bush, William James, in Barton Barton & Plotkin 420 Lexington Avenue New York, NY 10170 03/10/1997 1
Busier, Timothy Warren Paribas Merchant Banking Group 787 Seventh Avenue New York, NY 10019 05/20/1992 2
Butler, Christopher James Mendes & Mount LLP 750 Seventh Avenue New York, NY 10019 01/08/1997 2
Byrd, Vernon R., Jr. The New York Times 229 W 43rd St New York, NY 10036 11/19/1996 1
Byrne, James Peter J Peter Byme Esq 2916 Bergenline Ave Union City, NJ 07087 07/20/1992 1
Caesar, James Henry 1812 Schieffelin Ave Bronx, NY 10461 10/15/1964 2
Cafone, Joan Patricia 355 East 72nd Street, Apt 21J New York, NY 10021 10/03/1988 1
*63NAME LAST REGISTERED ADDRRESS OATH DATE DEPT.
Cahill, Matthew Paul Deloitte & Touche One World Trade Center New York, NY 10048 11/03/1993 2
Cahill, William Edward Jacobowitz, Garfinkel & Lesman 110 William St New York, NY 10038 03/11/1981 2
Cahn, Jordan Marc Jordan Cahn Esq. c/o Chase Securities 17 W 67th Street, #10F New York, NY 10023 12/03/1990 1
Cain, Mary Lucille Mound Cotton & Wollan One Battery Park Plaza New York, NY 10004 03/07/1990 2
Caldwell, Paulette Marilyn New York University School of Law 40 Washington Square South New York, NY 10012 04/17/1972 1
Calhoun, Ruth Blanks Ruth Calhoun Hughes Esq. 350 Glenside Road Mountaintop, PA 18707 04/13/1987 1
Callahan, J. Loughlin Davis Polk & Wardwell 1 Chase Manhattan Plz New York, NY 10005 10/10/1973 1
Callahan, John Lawrence Agraquest, Inc. 1105 Kennedy Place, Suite 4 Davis, CA 95616 02/22/1971 1
Campbell, Carolyn Clark Carolyn Clark Campbell 30 Newport Pkwy, Apt 3406 Jersey City, NJ 07310 03/25/1974 1
Campbell, Gary Thomas Gary T Campbell Esq 17 Murray Street, Third Floor New York, NY 10007 01/24/1989 3
Campbell, Stephen Louis Kane & Kessler, P.C. 1350 6th Avenue, 26th Floor New York, NY 10014 10/18/1999 1
Canape, Meryl HRA/Dept of Social Svcs Office of Legal Affairs 66 Leonard Street New York, NY 10013 10/30/1989 1
Candella, Elyse Schnindler Winstar 380 Lexington Ave Ste 503 New York, NY 10017 09/28/1988 2
Cane, Eugenia Eugenia Cane Esq. PMB 123 442 Route 202/206 N Bedminster, NJ 07921 04/23/1990 1
Canevi, Mehmet Irmak White & Case LLP 1155 Avenue of the Americas New York, NY 10036 09/24/1998 1
Cannon, 2358 N Vernon St 10/17/1994 1 Robert Milchrist, U Arlington, VA 22207
*64NAME LAST REGISTERED ADDRRESS OATH DATE DEPT.
Caplan, Mitchell Harris Telebanc Financial Corporation 405 Park Avenue, Suite 1104 New York, NY 10022 06/16/1986 1
Cappuccio, Frank Michael Perkins Coie 1201 Third Avenue, 40th Floor Seattle, WA 98101 07/09/1984 1
Cardón, Jonathan George Jonathan George Cardón Esq. St. Paul Re Management Corp 195 Broadway New York, NY 10007 07/09/1984 1
Cardona, Felix HC 500 Grand Concourse Bronx, NY 10451 12/05/1988 1
Caress, Jeffrey L. Wander & Golden, LLP 641 Lexington Avenue, 21st Floor New York, NY 10022 12/11/1995 1
Carey, Dru Bronwyn Dm B. Carey, Esq. 350 Broadway, Suite 1204 New York, NY 10013 12/03/1990 1
Carlson, Maria Gambale Maria C Gambale Esq 7 E 14th St, Apt 21E New York, NY 10003 02/22/1977 1
Carlson, Thomas John The Law Firm Thomas J. Carlson 767 Third Avenue New York, NY 10017 01/30/1978 1
Carlton, Pamela Gean Chase Manhattan Bank Chase Asset Management 1211 Avenue of the Americas New York, NY 10036 07/07/1981 1
Carman, Cathleen Marie Kleban & Samor 2425 Post Rd Southport, CT 06490 06/04/1984 1
Carmeli, Abraham Abraham Carmeli c/o Saga 576 5th Ave Suite 1103 New York, NY 10036 10/30/1989 1
Carmon, Ronald David Ronald D. Carmon 1 Pasternak St Neve-Avivim Tel-Aviv, 69205 Israel 02/05/1979 1
Carnegie, Amos NYS Dn. of Human Rts. 55 W 125 St New York, NY 10027 12/23/1960 2
Cams, Tracy Pearl 260 W 52nd St, #12E New York, NY 10019 07/26/1988 3
Caro, David Ricardo Wachtell Lipton Rosen & Katz 51 West 52nd Street New York, NY 10019 08/11/1999 1
Carpentieri, Christopher R. C.R. Carpentieri, P.C. 276 Fifth Avenue, Suite 604 New York, NY 10001 02/05/1986 2
*65NAME LAST REGISTERED ADDRRESS OATH DATE DEPT.
Carrington, Robert Robert Carrington Esq 1015 East 227th Street Bronx, NY 10466 01/05/1955 1
Carroll, Thomas James General Instrument Corp 125 Chubb Ave Lyndhurst, NJ 07071 03/03/1986 1
Carswell, Susan Susan P Carswell PO Box 90105 Gainesville, FL 32607 08/10/1978 1
Carter, Barbara L. Barbara Lynne Carter 442 W 57th St, #9B New York, NY 10019 06/05/1989 1
Carter, Jonathan Barlow 671 30th Street, #39 Boulder, CO 80303 05/05/1986 1
Carter, Osborne Essex County Prosecutor’s Office New Courts Building 50 W Market Street Newark, NJ 07102 09/21/1992 1
Carver, Kimberly Rose 100 Scott Street San Francisco, CA 94117 02/03/1986 1
Casey, Filis M. The Alliance for Children Inc 55 William St, Suite G10 Wellesley, MA 02481 07/08/1971 1
Casey, Morgan A., Jr. 201 E 69 St New York, NY 10021 06/18/1962 1
Cash, Pamela E. Corporation Counsel-City of Chicago 180 N Las alie, Suite 500 Chicago, EL 60601 06/15/1987 1
Cassel, Joel Aaron Botein Hays Sklar & Herzberg California Office 2029 Centery Park East Los Angeles, CA 90067 06/27/1969 1
Cassidy, Jayme Jones 711 Washington St Hollywood, FL 33019 01/10/1994 1
Cassidy, Thomas J. Weil Gotshal & Manges 767 Fifth Ave New York, NY 10153 09/13/1989 2
Castelli, Paschal D. 454 Village Oaks Lane Babylon, NY 11702 12/16/1963 1
Castera, Jean Christophe Willkie Farr & Gallagher 21-23 Rue De La Ville Leveque 75008 Paris, France 03/21/1988 1
Castora, Francis X. Francis X. Castora, P.A. 2100 Hollywood Boulevard Hollywood, FL 33020 03/25/1985 1
Catania, Holly Open Society Institute 400 W 59th St, Room 327 New York, NY 10019 08/27/1990 1
*66NAME LAST REGISTERED ADDRRESS OATH DATE DEPT.
Cathcart, Shaun Christine Shaun C. Cathcart Esq. 1183 Forge Walk Vancouver V6H 3R1 British Columbia, Canada 07/11/1988 1
Caust Ellenbogen, Sanford The Ohio State University College of Law 1659 North High Street . Columbus, OH 43210 07/07/1986 1
Celecia, Ian Eugene Gordon Altman Butowsky Weitzen Shalov & Wein 114 West 47th St., 20th Floor New York, NY 10036 09/17/1996 3
Cenis, Michelle Renee Sidley Austin Brown & Wood LLP 787 7th Ave New York, NY 10019 06/04/1990 1
Cerame, Joseph H. c/o DC Fotopoulos Esq 4160 Broadway New York, NY 10033 12/23/1968 1
Cerreta, Ray Frank Ray F. Cerreta, Esq. 215 E 24th St, Apt 625 New York, NY 10010 06/28/1978 2
Cerulli, Kurt A. Cerulli Associates Inc 73 Newbury St Boston, MA 02116 10/31/1983 1
Cha, Yang Cha & Pan 36 W 44th St, Rm 812 New York, NY 10036 04/02/1997 2
Chan, Ricky Ming Tak Asia Net Corp. Ltd #1702 Cheung Kong Center No 2 Queen Road Central Hong Kong, China 10/24/1989 1
Chan, Su Ling Jones Day Reavis & Pogue 1 Mount Street W1Y5AA London, England 08/22/1983 1
Chandler, Michele Elaine NYC Board of Education 346 Broadway New York, NY 10013 03/26/1984 1
Chang, Vivian Human Resources Administration Office of Legal Affairs 60 Lafayette, Rm 8K7 New York, NY 10013 09/16/1992 2
Chapman, Richard M. Garage Management Corp. 124 East 63rd Street New York, NY 10021 06/21/1950 1
Charbonnet, Elise Daniel Gibson, Dunn & Crutcher 200 Park Avenue, 48th Floor New York, NY 10166 03/01/1993 1
Chase, Martha Ann 215 E 68th St, Apt 32-d New York, NY 10021 08/28/1990 3
*67NAME LAST REGISTERED ADDRRESS OATH DATE DEPT.
Chasen, Jerry Simon Chasen & Lichter 230 Montoya Circle Santa Fe, NM 87501 02/22/1977 1
Chasen, Leslie Mara 300 East 54th Street, #4C New York, NY 10022 01/11/1993 1
Chasin, Herman 315 E 86th Street New York, NY 10028 03/30/1961 2
Chazin, Daniel Dov c/o Dean John Sexton NY University School of Law 40 Washington Square S Room 406 New York, NY 10012 07/08/1976 1
Checchi, Lenore Marie 420 Riverside Drive, Apt 9G New York, NY 10025 05/31/1989 2
Chefetz, Karen Lynn 1107 Angelo Drive Beverly Hills, CA 90210 09/19/1991 1
Chen, * Wei Debevoise & Plimpton 875 3rd Ave New York, NY 10016 07/20/1998 2
Chen, Ying Ya Perennial Law Office 77-2 19 Roosevelt Rd Sec 2 Taipei, Roc Taiwan, China 10/05/1999 1
Cheng, Barry Y. Worldco LLC 110 Wall St New York, NY 10005 10/30/2000 1
Cheng, Mei Leng United Nations 1st Avenue New York, NY 10017 09/14/1983 2
Cherry, Robert Bruce Reichmann International 520 Madison Ave New York, NY 10022 07/16/1990 1
Chess, Eric S. 7 Jane St, #1 New York, NY 10014 05/06/1996 1
Chew, Deborah Anne Arthur Robinson & Hedderwicks 530 Collins Street Melbourne, 3000 Victoria, Australia 06/05/1989 1
Chiang, Yi-Fan Freshfields 12th Floor Two Exchange Square Hong Kong, China 07/12/1993 1
Childres, Christopher The Edgewater Group One Cleveland Center 11/22/1993 1
Fooshee Cleveland, OH 44114
Childres, Nathaniel Ashley White & Case 1155 Ave of Americas New York, NY 10036 07/12/1994 1
Chin, Jacquelin Y. Morrison, Mahoney & Miller, LLP 100 Maiden Lane New York, NY 10038 03/13/2000 1
*68NAME LAST REGISTERED ADDRRESS OATH DATE DEPT.
Chin, Jeffrey Edward Kelly & Roth 36 West 44th Street New York, NY 10036 10/07/1996 1
Cho, Hyun-Moon 180 Riverside Boulevard, Apt 5N New York, NY 10069 05/03/1999 1
Cho, Jenny H. Brosler Goodman and Unterman 521 5th Ave New York, NY 10175 03/24/1999 2
Cho, Justine H. Law Offices of Justine H Cho 1566 Route 130 North North Bmnswick, NJ 08902 11/24/1997 1
Cho, Moonhyun Yulchon Law Offices Dong Suh Bid., 6th Floor 51-11, Banpo-Dong, Suhcho-Ku, 137-040 Seoul, Korea 04/17/1989 1
Cho, Sonya H. Hanson Bridgett Marcus Vlahos & Rudy 333 Market St, Suite 2300 San Francisco, CA 94105 05/01/1995 1
Cho, Young Hee Fitzpatrick, Celia, Harper & Scinto 30 Rockefeller Plaza New York, NY 10112 01/25/2000 3
Choe, Jennifer Connell Foley & Geiser 85 Livingston Ave Roseland, NJ 07068 09/27/1999 1
Chokshi, Samir D. Merrill Lynch & Co., Inc. 330 East 39th Street, Apt 30E New York, NY 10016 01/11/1999 1
Cholakis, Maria Hill Rivkins Carey Loesberg O’Brien & Mulroy 21 West Street New York, NY 10006 08/07/1989 1
Chomey, Christine A. Christine A. Chomey Attorney at Law 1261 Noe Street San Francisco, CA 94114 09/26/1977 1
Chomey, Jacqueline Federal Communications Commision 3728 Chesapeake Street NW District of Columba Washington, DC 20554 12/04/1989 1
Christensen, Karen 110 West 86th St, Apt 9C New York, NY 10024 05/02/1994 1
Christoph, Joel D. Greenwald, Christoph & Holland, P.C. 1370 Avenue of the Americas 32nd Floor New York, NY 10019 03/02/1998 1
Christopher, Thomas Athanasius, Jr. Bank Leumi Trust Company of NY 535 7th Avenue New York, NY 10018 03/24/1993 2
Chrun, Anne Cleary, Gottlieb, Steen & Hamilton 41 Avenue De Friedland Paris, 75008 France 08/06/1997 1
*69NAME LAST REGISTERED ADDRRESS OATH DATE DEPT.
Chu, Hui-Min 5F No. 10 Lane 55 Taipei, 105 Taiwan, China 10/24/2000 1
Chu, Sven Steve Equitivest Limited 71F, Emperor Building 34-37 Connaught Road Central Hong Kong, China 06/19/1978 1
Chuang, George J. Goldman Sachs (Asia) L.L.C. Cor Fnnce Dept Invstmnt Bnkng Dvsn 37th Floor, Asia — Pacific Tower Hong Kong, 10004 China 10/07/1996 1
Chudnoff, Ellen Mae Weil Gotshal & Manges 767 Fifth Avenue New York, NY 10153 08/10/1992 1
Chukwulozie, Chikezie Isidore 306 East 49 St, Apt 4D New York, NY 10017 08/23/1995 2
Chung, Jae-Hoon First Law Offices of Korea Seocho PO Box 437 275 Yangjae-Dong Seocho-Ku Seoul Republic of Korea 07/15/1996 1
Chung, James Jang-Hoon Winthrop Stimson Putnam & Roberts One Battery Park Place New York, NY 10004 09/15/1997 1
Chung, Jeanyong Fish & Neave 1251 Avenue of the Americas New York, NY 10022 04/26/1995 2
Chutorian, Sandra G. Wilson, Sonsini, Goodrich & Rosati 2 Palo Alto Square, 10th Floor Palo Alto, CA 94306 09/28/1987 1
Cifemi, Leon P. National Westminster Bank USA 175 Water Street New York, NY 10038 01/06/1962 2
Ciment, Jason Harris 8836 Alcott St Los Angeles, CA 90035 09/09/1997 1
Cinelli, Albert Eugene Marion Laboratories Inc 9221 Ward Parkway Kansas City, Mo 64114 12/05/1955 1
Cioffi, John W. 1936 Stuart Street, Apt 6 Berkeley, CA 94703 08/10/1992 1
Ciolino, Gina Stephanie Pricewaterhousecoopers 1177 Avenue of the Americas New York, NY 10036 11/22/1993 1
Ciotti, Linda Michelle Lacher & Fox 99 Park Avenue New York, NY 10016 11/12/1997 2
Citrin, Jeffrey Bruce Oppenheimer & Co. Inc. One World Financial Center 200 Liberty Street New York, NY 10281 05/07/1984 1
*70NAME LAST REGISTERED ADDRRESS OATH DATE DEPT.
Claar, Gary E. Marathon Advisors LLC 237 Park Ave, #900 New York, NY 10017 04/29/1992 2
Clapp, Jennifer M. Otrick Herrington & Sutcliffe 666 Fifth Avenue New York, NY 10103 05/16/1995 1
Clarity, James E, IV 330 West 46th Street Apartment 4 New York, NY 10036 06/25/1985 3
Clark, Douglas Adron 620 N Coppell Rd, #504 Coppell, TX 75019 12/04/1989 1
Clark, Elihu David Hughes Hubbard & Reed LLP One Battery Park Plaza New York, NY 10004 10/11/1995 1
Clark, Margaret 3141 38th St NW Washington, DC 20016 06/14/1976 1
Clark, Thomas Gerard Milbank Tweed Hadley & McCloy 1 Chase Manhattan Plaza, 55th Floor New York, NY 10005 06/01/1987 1
Clarke, Jennifer Ruth Dechert Price & Rhoads 4000 Bell Atlantic Tower 1717 Arch Street Philadelphia, PA 19103 06/20/1983 1
Clarke, Vemell Ashton Fidelity National Title Insurance Company of New York 2 Park Avenue, Suite 300 New York, NY 10016 06/12/1991 2
Clauss, Carin Ann US Dept of Labor 200 Constitution Ave NW Washington, DC 20210 06/29/1964 1
Cleveland, Lisa Simone A. Network Development — New York LLC 144 West 27th St, Suite 9R New York, NY 10001 11/21/1994 1
Clohessy, Noreen Mary Cambridge Integrated Services 5 Hanover Sq New York, NY 10005 03/31/1992 3
Close, Peter David Peter David Close 98 Chambers Street New York, NY 10007 07/18/1983 1
Coates, John Carr, TV Wachtell Lipton Rosen & Katz 51 W 52nd St New York, NY 10019 ' 03/26/1990 1
Cobbledick, Gary William c/o Sullivan & Cromwell 125 Broad St New York, NY 10004 04/26/1993 1
Cody, Richard Alan Cody Lambert & Collins 14 Third Street, PO Box 393 Cambridge, MA 02141 06/18/1962 1
*71NAME LAST REGISTERED ADDRRESS OATH DATE DEPT.
Coffey, Larry Bruce Larry B Coffey 1680 UCB Building 212 South Tryon Street Charlotte, NC 28281 03/17/1975 1
Cofsky, Kevin Michael 21 W 86th St, Apt 502 New York, NY 10024 05/24/1999 1
Cogan, Tania Yael Administration for Children’s Services Bronx Family Court 900 Sheridan Ave Bronx, NY 10451 08/05/1996 1
Cohan, Richard J. Richard J Cohan 807 Clinton Street Hoboken, NJ 07030 04/12/1971 1
Cohane, Francis Gerard Francis G Cohane Esq 6 Bradford Terrace Newtown Square, PA 19073 03/22/1954 1
Cohen, Berwin 533 West 45th Street New York, NY 10036 04/10/2000 1
Cohen, Carla Lee The Harbour View 11 Magazine Gap Road Hong Kong, China 05/24/1982 1
Cohen, Mark Ira Mark Ira Cohen Esq 232 Philips Place Philadelphia, PA 19106 01/23/1989 1
Cohen, Norman William Norman Cohen 424 Madison Ave New York, NY 10017 01/19/1962 2
Cohen, Robin Beane NYC Admin. Children’s Srvs, Div Lgl Srvs Child Support Litigation Unit 60 Lafayette Street — Room 8K7 New York, NY 10013 07/24/1991 2
Cohen, Seth Seth Cohen 22 Perry St, #2C New York, NY 10014 09/19/1994 1
Cohen, Steven MargoUs & Cohen 294 Washington St, Suite 610 Boston, MA 02108 06/18/1990 1
Cohlan, John L. Triare Companies, Inc. 900 Third Avenue New York, NY 10022 02/03/1986 1
Cohn, Julianne NYC Administration for Children’s Srvcs 06/02/1997 Division of Legal Services 66 Leonard St, 9th Floor New York, NY 10013 1
Cohn, Liza-Faith Michaelis Phillips Nizer Benjamin Krim & Ballon LLP 666 Fifth Avenue New York, NY 10103 03/20/1995 1
*72NAME LAST REGISTERED ADDRRESS OATH DATE DEPT,
Cohn, Melissa Ann McAloon & Friedman, RC. 116 John St New York, NY 10038 01/29/1992 2
Cohn, Samuel Charles Marvin Josephson Assoc 40 W 57th St New York, NY 10019 06/23/1959 1
Coke, Tanya Elizabeth Federal Defender Division of the Legal Aid Society 52 Duane Street, 10th Floor New York, NY 10007 09/25/1996 2
Cole, Brenda A. 63 E 9th Street, #2X New York, NY 10003 02/04/1985 1
Coleman, Beverly Marie Law Offices of Beverly M Coleman 8306 Wilshire Boulevard, Suite 1095 Beverly Hills, CA 90211 10/01/1984 1
Coleman, David Lawrence David Lawrence Coleman, Esquire 65 Ballard Drive West Hartford, CT 06119 02/07/1983 1
Coleman, Dennis R. Kwasha Lipton 2100 North Central Road Ft Lee, NJ 07024 02/14/1972 1
Colgan, Jennifer Ann Office of the District Attorney 215 E 161st St Bronx, NY 10451 09/16/1992 2
Collier, Richard Hale Lehman Brothers 3 World Financial Ctr 200 Vesey Street New York, NY 10285 10/01/1980 2
Collins, Matthew J. Collins Collins & Collins 357 East Center Street Manchester, CT 06040 07/28/1986 1
Collins, Robert Michael Kirkland & Ellis Citicorp Center 153 East 53rd Street New York, NY 10022 03/25/1996 1
Colonna D’istria, Antoine Freshfields Bruckhaus Deringer Law Offices 69 Boulevard Haussmann 75008 Paris, France 05/08/1989 1
Colton, Carolyn Mary 140 Acalanes Drive, #22 Sunnyvale, CA 94086 06/20/1994 1
Comer, John J. John Comer 121 Searman Ave New York, NY 10034 03/23/1953 1
Conca, David Francis Zurich Insurance Company One Liberty Plaza New York, NY 10006 06/23/1992 3
Conca, Nicholas J., Jr. Reliance National 77 Water Street New York, NY 10005 01/18/1989 2
*73NAME LAST REGISTERED ADDRRESS OATH DATE DEPT.
Connelly, Michael J. Mosaica Education, Inc. Two Penn Plaza, Suite 1500 New York, NY 10121 03/23/1976 1
Connelly, Vincent J. Vincent J Connelly Esq 1165 Park Avenue New York, NY 10128 12/01/1952 1
Connolly, Deirdre A. Wright & Manning 641 Lexington Avenue New York, NY 10027 09/25/1996 2
Connolly, Suzanne Meaghan 115 Fairmount Rd Ridgewood, NJ 07450 11/09/1992 1
Conway, Jeffrey Daniel Brobeck Phleger & Harrison 550 West C Street San Diego, CA 92101 09/25/1989 1
Conway, Michael J. U.S. Marshals Service 500 Pearl Street, 4th Floor New York, NY 10007 11/25/1996 1
Cook, William W. Valley Media, Inc. 1280 Santa Anita Court Woodland, CA 95776 02/03/1992 1
Cooke, Edward Joseph, Jr. Edward J Cooke Jr 557 Post Rd Darien, CT 06820 03/25/1963 1
Coomaraswamy, Bernadette Stem,Fixler & Weiner, Esqs 950 Third Avenue New York, NY 10016 06/20/1960 1
Coonan, Hilary McCann Fitzgerald 399 Park Avenue, 30th Floor New York, NY 10022 06/19/1989 1
Cooper, Debra Susan 300 East 75th Street, Apt 21E New York, NY 10021 09/30/1987 2
Copeland, Ronald US Dept of Health & Human Services Office for Civil Rights 200 Independence Avenue SW Washington, DC 20201 06/24/1968 1
Coppola, Sandra F. 124 West 18th Street, Apt 6 New York, NY 10011 06/15/1987 1
Corbie, Allison Joanna 3251 Eastchester Road Bronx, NY 10469 05/04/1998 1
Corcoran, Joseph Walter 285 Avenue C New York, NY 10009 06/28/1965 1
Cordone, Laura M. Kaye, Scholer, Fierman, Hays & Handler, LLP 425 Park Ave New York, NY 10022 01/26/1993 3
Cormier, Mary Ellen Issacson Schiowitz Korson & Solny 150 Broadway New York, NY 10028 01/31/2000 1
*74NAME LAST REGISTERED ADDRRESS OATH DATE DEP
Cornelius, Karen L. Tishman Speyer Properties 520 Madison Avenue New York, NY 10022 04/14/1986 1
Cornell, John William Hill, Steadman & Simpson 85th Floor, Sears Tower 233 South Wacker Drive Chicago, IL 60606 12/05/1983 1
Corrigan, Ethan C. 170 2nd Ave, Apt #7A New York, NY 10003 05/08/1989 1
Cort, Sharon N. Lexis-Nexis 475 Park Avenue So New York, NY 10016 01/18/1995 2
Corwin, David Morris' Choate, Hall & Stewart 53 State St, 33rd Floor Boston, MA 02109 08/22/1988 1
Cosby, Nicole Frances Anne Klein Company 11 W 42nd Street 22nd Floor Licensing New York, NY 10036 05/24/1999 1
Costello, Albert Joseph, Jr. AT&T 32 Avenue of Americas New York, NY 10013 10/26/1999 3
Costello, William F. Dillon, Read & Co. Inc. 535 Madison Avenue New York, NY 10022 03/22/1989 2
Coughlin, Geraldine Patricia New York State Supreme Court — OCA 111 Center Street New York, NY 10013 09/28/1988 2
Coulton, Dixie Martha Dixie Martha Coulton Blackstone Chambers Level 62 MLC Center Martin Place Sydney NSW 2000 Australia 01/09/1990 1
Coven, Glenn Ellis, Jr. 6 Waterford Ct Williamsburg, VA 23188 12/12/1966 1
Covington, Pamela Sue 1527 Mt Eagle Place, Apt 9C Alexandria, VA 22302 07/12/1994 1
Cowan, Jean Bank Leumi Trust Co. 562 5th Ave New York, NY 10036 04/25/1990 2
Coyne, Robert Franklin Nomura Securities International 2 World Financial Center, Building B New York, NY 10281 03/25/1996 1
Cragin, Susan R. 82 Madison Ave, #1 Newton, MA 02160 07/28/1986 1
Cramer, John Frederick Fleet Boston Robertson Stephens 590 Madison Ave New York, NY 10022 11/24/1997 1
*75NAME LAST REGISTERED ADDRRESS OATH DATE DEPT,
Crane, David Lehman Brothers 16/F 3 World Financial Center New York, NY 10285 04/09/1985 1
Crane, William M. 24 Circle Drive E Ridgefield, CT 06877 12/04/1950 1
Crawford, Anne W. 830 Park Avenue, #10B New York, NY 10021 04/06/1981 1
Crawford, Charles Thompson Charles T Crawford 1177 Avenue of the Americas, 21st Floor New York, NY 10036 07/07/1970 1
Crawford, Kathryn Lee Whittier Law School 5353 West 3rd Street Los Angeles, CA 90020 10/29/1990 1
Crawford, Robin V. Robin Crawford Heller Esq 10017 Scenic View Terrace Vienna, VA 22182 07/26/1982 1
Creager, Ellen 126 W 11th St, #2 New York, NY 10011 04/11/1994 1
Creane, Deborah Schultz Deborah Schultz Creane, Esq. 305 E. 24th Street, #7B New York, NY 10010 09/18/1995 1
Crenshaw, Patricia R. Willems & Mercado 21 East 40th Street New York, NY 10016 07/09/1984 1
Crisci, Alfred P. Alfred P Crisci Esq 360 E 55th St New York, NY 10022 04/05/1962 2
Cross, Samuel S., Jr. Kelley Drye & Warren LLP 101 Park Avenue New York, NY 10178 04/24/1951 1
Crossen, Sarah Rebecca Morrison Cohen Singer & Weinstein, LLP 750 Lexington Avenue New York, NY 10022 09/15/1997 1
Cruise, Susan Susan Cruise Voicestream Wireless Corp. 16 Wing Drive Cedar Knolls, NJ 07927 03/01/1993 1
Crum, Elsie Alberta Counsultant and Project Counsel NYC Housing Partnership 1 Battery Park Plaza, 4th FL New York, NY 10004 09/18/1985 2
Crumpacker, Thomas T. Thomas T Crumpacker 495 Redstone Blvd Redstone, CO 81623 04/07/1980 1
Cruz, Maria Victoria Maria V. Cruz 22 West 26th St, Apt 2-A New York, NY 10010 09/25/1989 1
*76NAME LAST REGISTERED ADDRRESS OATH DATE
Cuan, Roberto Cuan & Singh, P.C. 1341 Teaneck Rd Teaneck, NJ 07666 07/10/2000
Edward Geoffrey Agents P.O. Box M San Mateo, CA 94402
Cummings, Ollie Verne New York Institute for Special Education 999 Pelham Parkway Bronx, NY 10469 04/13/1987
Cuneo, Sandra Watson Sandra Watson Cuneo, Esq 131 Hemlock Hill Road New Canaan, CT 06840 11/04/1985
Cunnane, Garrett Joseph Garrett Cunnane B.L. The Law Library Four Courts, 7 Dublin, Ireland 09/24/1998
Curley, Martha Marie Armstrong Allen 1900 One Commerce Sq Memphis, TN 38103 11/25/1991
Cusack, Peter Cusack Consulting 308 E 79th St Ste 3d New York, NY 10021 03/30/1964
Cusick, Thomas E. Boyle, Chin & Cusick 305 Broadway, Suite 305 New York, NY 10007 02/09/1973
D’agostino, Constance Mari 30 East End Ave New York, NY 10028 07/17/1995
Dahl, Enrique Louisiana State University Paul M Hebert Law Center, 3rd Floor Baton Rouge, LA 70803 02/01/1983
Dalessio, John G. John Dalessio Attorney at Law 15237 Sunset Boulevard Pacific Palisades, CA 90272 06/29/1964
Daley, Bernard Charles Bernard C. Daley, Esq. 110 Wall St, Rm 15C New York, NY 10005 01/22/1990
Dali, Bernard Bernard Dali 2000 Valley Forge Circle Unit 1225 King of Prussia, PA 19406 12/04/1950
Damji, Shaiza Cleary, Gottlieb, Steen & Hamilton One Liberty Plaza New York, NY 10006 11/25/1996
Danella, Brian D. Wilson, Sonsini, Goodrich & Rosati 650 Page Mill Road Palo Alto, CA 94304 05/22/1995
Danforth, Virginia A. Podlofsky & Orange 130 West 30th Street, 18th Floor New York, NY 10001 04/29/1998
*77NAME LAST REGISTERED ADDRRESS OATH DATE DEPT.
Daniels, Samantha S. Samantha S. Daniels, Esquire 343 E 74th St, Suite 141 New York, NY 10021 07/18/1994 1
Dara, Elaine Dunhill Croft 45 Rockefeller Plaza, 20th Floor New York, NY 10021 08/27/1990 1
Darcy, John F. Orbe Nugent & Darcy 40 West Ridgewood Ave Ridgewood, NJ 07450 08/02/1967 1
D’arcy, Mary Louisa Nugent & Fitzgerald McGroarty & McFadden 401 New Road, Suite 104 Linwood, NJ 08221 04/26/1993 1
Darrigo, Patricia M. Taylor, Ganson & Perrin LLP 160 Federal Street, 20th Floor Boston, MA 02110 05/04/1987 1
D’arrigo, Jennie Jennie D’arrigo 160 Columbus Ave New York, NY 10023 12/13/1989 2
Darrow, Andrew T. Simitar Entertainment Inc 5555 Pioneer Creek Drive Maple Plain, MN 55359 08/07/1995 1
Dasilva, Morayo Atinuke 5 Colony Drive East West Orange, NJ 07052 07/13/1998 1
Datan, Merav Rodeheaver Lawyer’s Committee on Nuclear Policy 666 Broadway, Room 625 New York, NY 10012 08/20/1997 2
Daukas, Louis J. 120 Boulder Cir Glastonbury, CT 06033 03/22/1954 1
Davey, Peter John Davis Polk & Wardwell 450 Lexington Avenue New York, NY 10017 04/15/1996 1
Davich, Victor N. Victor N Davich 20 29th Ave Marina Del Rey, CA 90291 01/31/1977 1
Davidoff, Jerry Davidoff & Saxl 251 Riverside Ave Westport, CT 06880 06/27/1951 1
Davis, Charles C. US Securities and Exchange Commission 04/11/1983 450 5th St NW Washington, DC 20549 1
Davis, Craig Murray Public Payphones, Inc. 6701 Democracy Blvd, Suite 204 Bethesda, MD 20817 03/14/1994 1
Davis, Kimberlee Ann 39 Markham Street SW3 3NR London, England 05/07/1984 1
Davis, Laurie Alison 1111 Bering Dr, #1002 Houston, TX 77057 11/10/1998 1
*78NAME LAST REGISTERED ADDRRESS OATH DATE DEPT.
Davis, Michael Drew 1025 Fifth Ave, Apt 7FN New York, NY 10028 03/16/1988 2
Davis, Ricky Bernard Wiliam General Electric Capital Corporation 1600 Summer Street Stamford, CT 06905 08/07/1989 1
Davis, Robin 18 E 12th St, Apt IB New York, NY 10003 08/28/1989 1
Davis, Silas Frederick Los Angeles County District Attorney Major Fraud Unit 320 Temple Street Suite 780 Los Angeles, CA 90012 04/24/1978 1
Davis, Stephen James Kirkland & Ellis 153 East 53rd Street New York, NY 10022 12/11/1995 1
Davis, Theodore E. 12 Laurel Trail Denville, NJ 07834 03/16/1981 1
Davis, V Pamela Lane Felcher Kurlander & Fox PC 18 E 48th Street New York, NY 10017 04/13/1970 1
Davol, Samuel Bradford The Legal Aid Society 90 Church St New York, NY 10007 06/06/2000 1
Day, Charles Dara. Melito & Adolfsen P.C. 233 Broadway New York, NY 10279 08/10/1992 1
Day, Robert Augustus Exceed Communications 524 Broadway New York, NY 10012 05/02/1988 1
De Cordoba, Carlos Manuel Abitibi Consolidated Europe Avenue De’l Hippodrome, 9 Brussels Belgium 11/21/1994 1
De Jesus, Deborah Ann Nasd Regulation, Inc. 125 Broad Street, 36th Floor New York, NY 10004 07/12/1993 1
De Walque, Guillaume Praxis Schaarbeeklei 728 1800 Vilvoorde, Belgium 04/04/2000 1
Dean, Edwin Warner Edwin W Dean, Danskin Inc 111 West 40th St New York, NY 10018 06/18/1962 1
Deane, Lyttleton Nicholas L Nicholas Deane Esq. 515 West End Ave New York, NY 10024 08/12/1980 1
Deane-Johns, Simon Joshua Dibb Lupton Alsop 125 London Wall, EC2Y 5AE London, England 11/18/1997 1
*79NAME LAST REGISTERED ADDRRESS OATH DEPT. DATE
Debate, Shelley Husen 21 Heath Hurst Road Hampstead, NW 3 2RU London, England 02/02/1981 1
Deberardine, Roger E. Aon Risk Services of New York 2 World Trade Center New York, NY 10048 11/04/1992 2
Debruyne, Bieke K.G.P. Rue De La Loi 23 Gottlieb, Steen & Hamilton Brussells, Belgium 06/14/1999 1
Decastro, Godfrey Rufus 16D-17 Crystal Gade Charlotte Amalie St Thomas 00804, Virgin Islands 06/27/1956 1
Deegan, David John David J Deegan 500 Park Avenue New York, NY 10022 03/25/1974 1
Degaetano, Marla Ann Law Offices of Peter F. Degaetano 488 Madison Avenue New York, NY 10022 11/29/1995 2
Del Puerto, Fernando Javier Paribas Corp. 787 Seventh Avenue New York, NY 10019 11/12/1997 2
Déla Houssaye, Isabella Livaudias Lehman Brothers Level 38, One Pacific Place 11 Pedder St., Central Queensway 88, China 07/01/1991 1
Delaney, John J. Archdiocese of New York 1011 First Ave New York, NY 10022 11/15/1955 4
Delulio, Donata A. Donata Delulio 345 East 56th Street, Suite 810 New York, NY 10022 06/27/1969 1
Demarest, David Cornell Preston, Gates & Ellis One Park Plaza, Suite 740 Irvine, CA 92617 09/20/1977 1
Dempsey, Dennis James Dennis J Dempsey Esq 570 Lexington Ave FL 33rd New York, NY 10022 02/18/1976 3
Dempsey, Joel Lamer Richards & O’Neil 885 3rd Avenue New York, NY 10022 05/04/1992 1
Dempsey, Nancy Shaw Richards Oneil and Allegaert 12 Hasker St London SW3 2LG, England 05/23/1983 1
Denney, Helen Margaret 1112 Park Avenue, #1B New York, NY 10128 07/22/1991 1
Demberger, David Dwight Partners In Care Visiting Infusion Care 111 Eighth Avenue New York, NY 10011 09/19/1994 1
*80NAME LAST REGISTERED ADDRRESS OATH DATE DEP
Desai, Akshay The Wallace Law Registry 11 East 44th Street, Third Floor New York, NY 10017 09/16/1996 1
Desai, Katherine Bates 540 Madison Ave New York, NY 10022 12/12/1966 1
Desai, Mitul Indrajit Kenyon & Kenyon 1 Broadway New York, NY 10004 10/30/2000 1
Desilva, Nilmini 401 E 34th St, N14H New York, NY 10016 12/11/1995 1
Desonza, Patrick Jude Wilson, Sonsini, Goodrich & Rosati 650 Page Mill Road Palo Alto, CA 94304 03/26/1990 1
Desruisseaux, Elia Marie 100 Haven Avenue New York, NY 10032 06/26/1980 4
Deupi, Carlos Jose Kelley Drye & Warren 515 So Flower Street Los Angeles, CA 90046 12/05/1988 1
Deutsch, Lloyd Alan c/o Friedland Laifer & Robbins 233 Broadway New York, NY 10/25/1956 1
Devejian, David John 53 West 73rd St, #2A New York, NY 10023 03/23/1998 1
Devine, Lawrence Michael Rubin Baum Levin Constant 30 Rockefeller Center, 29th Floor New York, NY 10112 10/29/1991 3
Devlin, John Michael Louisiana State University Paul M Hebert Law Center Baton Rouge, LA 70803 06/01/1981 1
Devlin, Roxanna Anspach Kidder, Peabody & Co., Inc. 10 Hanover Square, 17th Floor New York, NY 10005 11/30/1992 1
Dewar, Benjamin Mays Davis & Gilbert LLP 1740 Broadway New York, NY 10019 09/27/1999 1
Dewilde, Richard Decebel Instruments 3857 Breakwater Avenue Hayward, CA 94545 09/26/1977 1
Dhaese, Christiane Christiane D. Radano, Esq. 2270 Wheatlands Drive Manakin-Sabot, VA 23103 07/30/1984 1
Di Chiara, John J. State of NY Office of Attorney General Investor Protection and Securities Bureau-120 Broadway New York, NY 10271 03/01/1993 1
Diamant, Nicole Aimee Motor Vehicle Accident Idemnification Coip. 110 William St, 19th FL New York, NY 10038 04/10/2000 1
*81NAME LAST REGISTERED ADDRRESS OATH DATE DEP’
Diament, Lisa Ann Zweig Sony Music Special Products 22 Rebecca Lane Oceanside, NY 11572 01/22/1992 3
Diamond, Mark Richard Deutsche Securities Asia Limited One Pacific Place 28/F 88 Queens way Hong Kong, China 10/29/1990 1
Diamond, Roberta Lynn Infofacto 145 King Street, Suite 406 Charleston, SC 29401 01/07/1992 1
Diaz, Edith Dec Consulting 1601 N.W. 97th Avenue P.O. Box 02516 Miami, FL 33102 07/18/1983 1
Diaz Seise, Ruben Law Office of Ruben Diaz Seise 400 Second Ave New York, NY 10050 07/16/1979 1
Diaz-Garza, Eric Coufal Coufal Abogados Montevideo 2695 Providencia Guadalajara, 44620 Mexico 10/31/1983 1
Dibella, Louis John Time Warner Sports 1100 Avenue of the Americas New York, NY 10036 06/02/1986 1
Dienstag, Matthew Eric Matthew E Dienstag 411 East 57th St, Apt 6A New York, NY 10022 02/27/1985 2
Digennaro, Philip Richard Teachers Ins & Annuity Assoc 730 Third Ave New York, NY 10017 06/26/1971 2
Dilascia, Andrea M. 5 Maple Lane Westport, CT 06880 05/08/1989 1
Dillahunt, Michael Ray Milbank, Tweed, Hadley & McCloy 1 Chase Manhattan Plaza New York, NY 10005 11/21/1994 1
Dillon, Joyce Janette 1400 Second Avenue North, Apt 283 Seattle, WA 98109 04/07/1998 1
Dillon, Molly D. Shearman & Sterling 153 E 53rd St New York, NY 10022 03/04/1991 1
Dimick, Kerry Ann 1735 York Avenue Apartment 23H New York, NY 10128 10/06/1997 1
Diorio, Peter Christopher Legal Aid Society-Criminal Defense Div 1020 Grand Concourse Bronx, NY 10451 06/01/1992 1
Dipierro, Gaetano 1220 Collins Ave, Ste 220 Miami Beach, FL 33140 10/26/1998 1
Dipilato, Dean J. 392 Central Park West New York, NY 10025 06/06/2000 1
*82NAME LAST REGISTERED ADDRRESS OATH DATE DEPT.
Diprisco, Frank Christopher Kelley Drye & Warren LLP 101 Park Avenue New York, NY 10178 11/27/1996 2
Dispoto, Mark Bergen County Prosecutor’s Office 10 Main Street Hackensack, NJ 07601 06/17/1996 1
Dixon, Teal Madure Bronx Defenders 890 Grant Ave Bronx, NY 10451 01/10/2000 1
Do, Christina Yu SL Green Realty Corp 420 Lexington Ave New York, NY 10170 10/16/2000 1
Doak, William Keff Marvin I Barish Law Offices 615 Chestnut Street, Suite 1201 Philadelphia, PA 19106 09/17/1979 1
Dodson, Timothy Rees Natl928 The Coca-Cola Company One Coca-Cola Plaza, NW Atlanta, GA 30313 06/18/1990 1
Doherty, Dorothy Ashley U S Dept of Justice Lands Div Env Dfhse PO Box 23986 Washington, DC 20026 03/29/1976 1
Doherty, Edward Leo Wohl & Entwistle LLP 330 Madison Avenue New York, NY 10017 06/15/1998 1
Doherty, Patrick J. Patrick J. Doherty Esq. 197 Hardwick Rd Woodside, CA 94062 07/07/1970 1
Dolan, James M. Garban Ltd. 120 Broadway New York, NY 10271 05/29/1996 2
Dolmanisth, Steven John Anderson Kill Olick & Oshinsky P.C. 1251 Avenue of the Americas, 42nd FL New York, NY 10020 06/06/1994 1
Domenici, Nella L. 1235 Park Avenue, #14C New York, NY 10128 07/17/1989 1
Dominianni, Douglas Paul Empire Blue Cross Blue Shield One World Trade Center, 28th Floor New York, NY 10048 02/04/1987 2
Donahue, John Patrick, HI Dimensional Media Associates 22 W 19th St New York, NY 10011 12/07/1998 1
Donahue, Timothy Bradley Chase Securities Inc. 270 Park Avenue New York, NY 10017 11/16/1998 1
Donegan, Patrick J., Jr. Wall Street Systems, Inc. 30 Broad Street, 25th FL Clifton, NJ 10004 05/08/1989 1
*83NAME LAST REGISTERED ADDRRESS OATH DATE DEPT.
Doniger, William B. William B Doniger Esq One Penn Plaza 250 West 34th Street, Suite 3600 New York, NY 10119 04/29/1992 2
Donnelly, Peter L. Finantia Securities 62 Comhill London EC3V 3NH, United Kingdom 02/10/1975 1
Donner, Mitchell Yale Prudential Securities Inc. 100 Gold Street New York, NY 10038 08/23/1995 2
Donohue, Patrick Bernard Friends of Pataki 355 Lexington Avenue New York, NY 10017 11/22/1999 1
Donohue, Sheila Anne NYS Div of Human Rights 55 West 125 Street New York, NY 10027 05/15/1978 1
Donolli, Matthew Gerard Edwards & Zuck, P.C. 330 West 42nd Street New York, NY 10036 09/20/1995 2
Dorfman, Alexis Goldberg 245 E 63rd St, Apt 1112 New York, NY 10021 05/04/1998 1
Dorian, Mary Jan West Services Inc 345 Madison Avenue New York, NY 10017 05/07/1990 1
Dotoratos, John L. John L Dotoratos Esq 1337 Kearney Avenue Bronx, NY 10465 02/23/1981 1
Douek, Benjamin J. Ladenburg Thalmann & Co, Inc. 590 Madison Avenue New York, NY 10022 12/28/1981 2
Douglas, James Alan Warren Gorhsm and Lament (Riag) 395 Hudson New York, NY 10014 10/10/1973 1
Douglas, Wanda Camille Windels, Mars, Davies & Ives 120 Albany Street New Brunswick, NJ 06/18/1984 1
Dounn, Lonnie Marine Midland Bank NA 140 Broadway, 3rd Floor New York, NY 10005 05/03/1982 1
Dove, Wiliam Scott Davis Polk & Wardwell 450 Lexington Avenue New York, NY 10017 04/12/1999 1
Dowd, MarkK. Schulte Roth & Zabel 919 3rd Ave New York, NY 10022 05/22/1995 1
Dowling, Lauren 54 Norfolk Rd Litchfield, CT 06759 02/05/1996 1
Downing, Catherine Stewart Downing & Mehrtens PC 233 Broadway New York, NY 10007 06/16/1986 1
*84NAME LAST REGISTERED ADDRRESS OATH DATE DEPT.
Downing, Robert James Stuzin & Camner PA 999 Brickell Avenue Suite 400, Fourth Floor Miami, FL 33131 05/20/1986 1
Doyle, Eileen V. 235 East 95th St, 19M New York, NY 10128 05/27/1987 2
Draper, Kathleen 8701 Robinhood Circle Westerville, OH 43082 05/29/1982 1
Drapkin, Jonathan Scott NY City Council, Off of Legislative Oversight and Investigation 75 Park Place, 5th Floor New York, NY 10007 06/12/1985 2
Dratfield, Paul P.O.Box 402 S. Hadley, MA 01075 06/18/1984 1
Dresdner, Cindi Lehrer Catholic Legal Immigration Network, Inc. 1011 First Ave, Room 1285 New York, NY 10022 06/20/1994 1
Druhm, Kris Woodruff Cahill Gordon & Reindel 80 Pine Street New York, NY 10005 07/27/1999 3
Drury, Arthur Starr Arthur Starr Drury One State Street Plaza New York, NY 10004 09/20/1995 2
Drysdale, George Marsman Drysdale Enterprises 177 Bovet Road, Suite 600 San Mateo, CA 94402 02/23/1982 1
Dubin, Cindy Zimmerman Hill Wynne Troop & Meisinger 10940 Wilshire Blvd, 8th Floor Los Angeles, CA 90024 04/11/1988 1
Dublirer, Michael Office of NYC HRA Legal Affairs Adults Services Division 180 Water Street-Room 1601 New York, NY 06/03/1985 1
Dudine, William F. Darby & Darby 805 Third Ave New York, NY 10022 11/03/1960 3
Dudovitz, Resa L. 300 E 78th St, Apt 2S New York, NY 10021 03/01/1999 1
Duffy, Sheila Lahey Willkie Farr & Gallagher 787 Seventh Avenue New York, NY 10019 11/16/1998 1
Duggan, Michael J. Law Office of Michael J Duggan PC 10 Toner Boulevard North Attleboro, MA 02763 10/07/1974 1
Dughi, Maura Somers Maura S Dughi 9 Roundhill Rd Scotch Plains, NJ 07076 01/26/1976 1
*85NAME LAST REGISTERED ADDRRESS OATH DATE DEPT.
Duncan, Maeve Fitzgerald 13 Onslow Mews West SW7 3AF London, England 09/21/1992 1
Duncan, Michael Troy Anderson & Company 17 State Street, 14th Floor New York, NY 10004 01/23/1995 1
Dupuis, Gerard A. Gerard A Dupuis Esq 420 Lexington Ave, Suite #2025 New York, NY 10170 12/12/1966 1
Durant Des Aulnois, Sylvie Marie Durant Des Aulnois, Solus, Pisani Thabeault & Notaires Assoc 10 Rue Du Cirque, 75008 Paris, France 06/18/1984 1
Durden, Edmund Nelson Mony Life Insurance Company 1740 Broadway New York, NY 10019 07/12/1999 1
Durst, Carolyn Cole Nesenoff & Miltenbert, L.L.P. 245 Fifth Avenue, Ninth Floor New York, NY 10016 03/12/1997 2
Dutaret, Jean-Louis Clausen Miller 100 Maiden Lane New York, NY 10038 01/14/1982 3
Dweck, Patricia Shearman & Sterling 153 East 53rd Street New York, NY 10022 03/23/1992 1
Dygert, Jerry Glenn Dygert Law Office 5056 Colfax Avenue South Minneapolis, MN 55419 03/28/1966 1
Dzurenko, Frank Michael Frank M Dzurenko 175 Seventh Avenue New York, NY 10011 06/21/1982 1